Exhibit 10.2

 

Execution Copy

 

Dated March     , 2010

 

(1)

 

CORGENIX UK LIMITED

 

 

(as Chargor)

 

 

 

(2)

 

FAUNUS GROUP INTERNATIONAL, INC

 

 

(as Chargee)

 

--------------------------------------------------------------------------------

 

DEBENTURE (CLIENT)

(including mortgage over plant, machinery and equipment)

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

Contents

 

Clause

 

Page

 

 

 

 

 

1.

 

DEFINITIONS AND INTERPRETATION

 

1

2.

 

CLAWBACK

 

4

3.

 

COVENANT TO PAY

 

5

4.

 

CREATION OF SECURITY

 

5

5.

 

CRYSTALLISATION

 

8

6.

 

TITLE DOCUMENTS, INSURANCE POLICIES AND TRANSFERS

 

9

7.

 

COLLECTION OF OTHER DEBTS AND NON-VESTING DEBTS

 

11

8.

 

NEGATIVE PLEDGE AND OTHER RESTRICTIONS

 

12

9.

 

RIGHT OF APPROPRIATION

 

12

10.

 

FURTHER ASSURANCE

 

12

11.

 

CONTINUING SECURITY

 

13

12.

 

LAND

 

13

13.

 

PLANT, MACHINERY & EQUIPMENT

 

15

14.

 

INTELLECTUAL PROPERTY RIGHTS

 

16

15.

 

SPECIFIED INVESTMENTS

 

17

16.

 

OPENING OF NEW ACCOUNTS

 

17

17.

 

POWERS OF SALE, LEASING AND ACCEPTING SURRENDERS

 

18

18.

 

APPOINTMENT OF A RECEIVER OR AN ADMINISTRATOR

 

18

19.

 

POWERS OF A RECEIVER

 

19

20.

 

POWER OF ATTORNEY

 

20

21.

 

OTHER POWERS EXERCISABLE BY THE CHARGEE

 

20

22.

 

APPLICATION OF MONEY RECEIVED BY THE CHARGEE OR A RECEIVER

 

21

23.

 

PROTECTION OF THIRD PARTIES

 

22

24.

 

PROTECTION OF THE CHARGEE AND RECEIVER

 

22

25.

 

COSTS, EXPENSES AND LIABILITIES

 

22

26.

 

INTEREST ON OVERDUE AMOUNTS

 

23

27.

 

SET-OFF

 

23

28.

 

ASSIGNMENT AND TRANSFER BY THE CHARGEE

 

24

29.

 

RELEASE OF SECURITY

 

24

30.

 

FORBEARANCE, SEVERABILITY, VARIATIONS AND CONSENTS

 

24

31.

 

COUNTERPARTS

 

25

32.

 

NOTICES

 

25

33.

 

THIRD PARTY RIGHTS

 

25

34.

 

GOVERNING LAW

 

25

35.

 

ENFORCEMENT

 

25

SCHEDULE 1 REGISTERED LAND TO BE MORTGAGED

 

26

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 2 NOTICE TO ACCOUNT BANK

 

27

SCHEDULE 3 SPECIFIED INTELLECTUAL PROPERTY

 

30

SCHEDULE 4 FORM OF NOTICE TO INSURERS

 

31

SCHEDULE 6 PLANT, MACHINERY & EQUIPMENT

 

34

EXECUTION PAGE

 

1

 

--------------------------------------------------------------------------------


 

THIS DEBENTURE is made on March     , 2010

 

BETWEEN:

 

(1)                                  CORGENIX UK LIMITED a Lynchwood corporation
(03167445) whose registered office is at 40 Commerce Road, Lynchwood,
Peterborough, PE2 6LR (the “Chargor”)

 

(2)                                  FAUNUS GROUP INTERNATIONAL, INC a company
incorporated in Delaware  having offices  at 80 Broad Street, 22nd Floor, New
York, New York 10004 (“Chargee”)

 

WITNESSES AS FOLLOWS:


 

1.             Definitions and Interpretation


 


1.1                                 UNLESS THE CONTEXT OTHERWISE REQUIRES, WORDS
OR EXPRESSIONS DEFINED IN, OR BY REFERENCE IN, THE RECEIVABLES FINANCING
AGREEMENT SHALL HAVE THE SAME MEANINGS IN THIS DEBENTURE.


 


1.2                                 IN ADDITION, IN THIS DEBENTURE, UNLESS THE
CONTEXT REQUIRES OTHERWISE, THE FOLLOWING WORDS AND EXPRESSIONS SHALL HAVE THE
FOLLOWING MEANINGS:

 

Account:  the account maintained by the Chargor with the Account Bank, with
account number 09825479 and includes any replacement account or sub-division or
sub-account of any such account and “Accounts” shall be construed accordingly;

 

Account Bank:  National Westminster Bank PLC, Peterborough Branch, or such other
bank as may be agreed between the Chargee and the Chargor;

 

Act:  the Companies Act 1985;

 

Assets:  in relation to the Chargor, all its undertaking, property, assets,
revenues and rights of every description (including, but not limited to, the
Plant & Machinery, the Other Debts and all Non-vesting Debts), or any part of
them, present and future, and any interest therein;

 

Corgenix Medical Corporation: Corgenix Medical Corporation, a corporation
incorporated in Nevada whose registered number is C6200-1994

 

Corgenix Incorporated: Corgenix Incorporated, a corporation incorporated in
Delaware whose registered number is

 

Declared Default:  the Chargee first exercising its rights arising in respect of
any Termination Event;

 

Derivative Rights:  all dividends, interest or distributions and all other
rights and benefits of an income nature accruing at any time in respect of any
Investments;

 

Finance Documents: the Receivables Financing Agreements, the Debentures, the
Floating Charge, the Guarantee and Finance Document shall mean any one of them;

 

Fixed Security Asset:  an Asset for the time being comprised within an
assignment created by clause 4.1 (Assignments) or within a mortgage or fixed
charge created by clause 4.2 (Mortgage of Plant, Machinery & Equipment) by
clause 4.3 (Fixed security);

 

Floating Charge Asset:  an Asset for the time being comprised within the
floating charge created by clause 4.4 (Creation of Floating Charge);

 

1

--------------------------------------------------------------------------------


 

Insurance Policy:  any contract or policy of insurance of the Chargor (including
all cover notes) of whatever nature, including but not limited to the P&M
Insurance, which is from time to time taken out by or on behalf of the Chargor
or (to the extent of its interest) in which the Chargor has an interest at any
time;

 

Intellectual Property:  in relation to the Chargor, all its patents (including
supplementary protection certificates), utility models, registered and
unregistered trade marks (including service marks), rights in passing off,
copyright, database rights, registered and unregistered rights in designs and,
in each case, any extensions and renewals of, and any applications for, such
rights;

 

Intellectual Property Rights:  in relation to the Chargor, all and any of its
Intellectual Property and all other intellectual property rights, causes of
action, interests and assets charged by it pursuant to paragraphs (c)(xi) to
(xvi) inclusive of clause 4.3 (Fixed security);

 

Investments:  all shares, stock, debentures, debenture stock, bonds and other
investments (as listed in Part III of the Financial Services and Markets Act
2000 (Regulated Activities Order 2001, SI 2001/544 (as amended)), whether
certificated or uncertificated and whether in registered or bearer form (whether
or not marketable) now or in the future owned at law or in equity by the
Chargor, including all depository interests representing any of them and
including all rights and benefits of a capital nature accruing at any time in
respect of any Investments by way of redemption, repayment, substitution,
exchange, bonus or preference, option, rights or otherwise;

 

Land:  freehold and leasehold, and any other estate in, land and (outside
England and Wales) immovable property and in each case all buildings and
structures upon and all things affixed thereto (including trade and tenant’s
fixtures);

 

Liability:  any liability, damage, loss, costs, claim or expense of any kind or
nature, whether direct, indirect, special, consequential or otherwise;

 

Non-vesting Debts:  all Debts that are intended to, but which do not for any
reason, vest absolutely and effectively in the Chargee under the Receivables
Financing Agreement together with any related rights to such Debts;

 

Other Debts:  all present and future book and other debts of the Chargor, all
moneys from time to time standing to the credit of any account of the Chargor
and all moneys whether arising under contracts or in any other manner due, owing
or incurred to the Chargor (and including owing to the Chargee) other than:

 

(i)                                    Debts absolutely and effectively vested
in the Chargor under the Receivables Financing Agreement; and

 

(ii)                                 Non-vesting Debts;

 

P&M Insurance:  the meaning given to it in clause 6.2(a)(i) (Insurance);

 

Permitted Security Interest: any of the following:


 


(A)                                  SECURITY INTERESTS ARISING UNDER THE
FINANCE DOCUMENTS;


 


(B)                                 A LIEN OR RIGHT OF SET OFF ARISING SOLELY BY
OPERATION OF LAW IN THE ORDINARY COURSE OF TRADING (OR BY CONTRACTUAL PROVISIONS
HAVING SUBSTANTIALLY SIMILAR EFFECT) EXCEPT FOR ANY LIEN THE RIGHTS TO WHICH
HAVE BEEN ASSERTED; AND


 


(C)                                  ANY OTHER SECURITY INTEREST THAT THE
CHARGEE AGREES IN WRITING FROM TIME TO TIME MAY BE A PERMITTED SECURITY
INTEREST;

 

2

--------------------------------------------------------------------------------


 

Plant, Machinery & Equipment:  all of the plant, machinery and equipment
specified in Schedule 6 (Plant, Machinery & Equipment) together with all other
plant and machinery, equipment, fittings, installations and apparatus,
inventory, furniture, tools, motor vehicles and all other assets of a similar
nature whatsoever, wherever situate, which are now, or at any time after the
date of this Debenture become, the property of the Chargor;

 

Receiver:  a receiver and manager appointed under clause 18 (Appointment of a
Receiver or an Administrator) including (where the context requires or permits)
any substituted receiver and manager;

 

Receivables Financing Agreement:  the receivables financing agreement dated on
or about the date of this Debenture between the Chargee and the Chargor as
Client;

 

Relevant System:  the meaning given to that term by the Uncertificated
Securities Regulations 2001 and includes the CREST system and also any other
system or facility (whether established in the United Kingdom or elsewhere)
providing means for the deposit of, and clearance of transactions in,
Investments;

 

Secured Obligations:  all moneys, obligations and liabilities, howsoever
arising, now or at any time in the future due, owing or incurred by the Chargor
to the Chargee on any account whatsoever (whether or not evidenced by any note
or instrument and whether or not for the payment of money), direct or indirect,
absolute or contingent, including without limitation all interest (as well after
as before any demand made or judgment given), fees, charges, expenses, legal
fees and accounting fees chargeable to and payable by the Chargor under or in
relation to any such moneys, obligations and/or liabilities

 

Specified Intellectual Property:  the Intellectual Property listed in Schedule 3
Specified Intellectual Property); and

 

Specified Investments:  all Investments that at any time:


 


(A)                                  REPRESENT A HOLDING IN A SUBSIDIARY OF THE
CHARGOR;


 


(B)                                 ARE HELD IN THE NAME OF THE CHARGEE OR ITS
NOMINEE OR TO ITS ORDER; OR


 


(C)                                  THAT THE CHARGOR HAS DEPOSITED CERTIFICATES
FOR WITH THE CHARGEE OR WHICH, IF UNCERTIFICATED, ARE HELD IN AN ESCROW OR OTHER
ACCOUNT IN FAVOUR OF THE CHARGEE OR ITS NOMINEE.

 


1.3                                 CONSTRUCTION


 


IN THIS DEBENTURE, A REFERENCE TO:


 


(A)                                  THE “CHARGOR” OR THE “CHARGEE” SHALL BE
CONSTRUED SO AS TO INCLUDE ITS SUCCESSORS IN TITLE, PERMITTED ASSIGNS AND
PERMITTED TRANSFEREES;


 


(B)                                 “ASSETS” INCLUDE PRESENT AND FUTURE
PROPERTIES, ANY INTEREST IN SUCH PROPERTY (LEGAL OR EQUITABLE), REVENUES RIGHTS
OF EVERY DESCRIPTION AND ANY THING IN ACTION;


 


(C)                                  A “FINANCE DOCUMENT” OR ANY OTHER AGREEMENT
OR INSTRUMENT IS A REFERENCE TO THAT FINANCE DOCUMENT OR OTHER AGREEMENT OR
INSTRUMENT AS AMENDED OR NOVATED;


 


(D)                                 “INCLUDING” AND “IN PARTICULAR” SHALL NOT BE
CONSTRUED RESTRICTIVELY BUT SHALL MEAN RESPECTIVELY “INCLUDING AND WITHOUT
PREJUDICE TO THE GENERALITY OF THE FOREGOING/BUT NOT LIMITED TO” AND “IN
PARTICULAR, BUT WITHOUT PREJUDICE TO THE GENERALITY OF THE FOREGOING/BUT NOT
LIMITED TO”;

 

3

--------------------------------------------------------------------------------


 


(E)                                  A “PERSON” INCLUDES ANY PERSON, FIRM,
COMPANY, CORPORATION, GOVERNMENT, STATE OR AGENCY OF A STATE OR ANY ASSOCIATION,
JOINT VENTURE, TRUST OR PARTNERSHIP (WHETHER OR NOT HAVING SEPARATE LEGAL
PERSONALITY) OF TWO OR MORE OF THE FOREGOING;

 


(F)                                    “PROPERTY” INCLUDES ANY INTEREST (LEGAL
OR EQUITABLE) IN REAL OR PERSONAL PROPERTY AND ANY THING IN ACTION;


 


(G)                                 A “REGULATION” INCLUDES ANY REGULATION,
RATE, OFFICIAL DIRECTIVE, REQUEST OR GUIDELINE (WHETHER OR NOT HAVING THE FORCE
OF LAW) OF ANY GOVERNMENTAL, INTERNATIONAL OR SUPRANATIONAL BODY, AGENCY,
DEPARTMENT OR REGULATORY, SELF-REGULATORY OR OTHER AUTHORITY OR ORGANISATION;

 


(H)                                 SUBJECT TO CLAUSE 30.4 (VARIATIONS),
REFERENCES TO THIS DEBENTURE OR TO ANY OTHER DOCUMENT (INCLUDING ANY FINANCE
DOCUMENT) INCLUDE REFERENCES TO THIS DEBENTURE OR SUCH OTHER DOCUMENT AS VARIED
IN ANY MANNER FROM TIME TO TIME;

 


(I)                                     REFERENCES TO UNCERTIFICATED INVESTMENTS
ARE TO INVESTMENTS THE TITLE TO WHICH CAN BE TRANSFERRED BY MEANS OF AN
ELECTRONIC OR OTHER ENTRY IN A RELEVANT SYSTEM AND REFERENCES TO CERTIFICATED
INVESTMENTS ARE TO INVESTMENTS WHICH ARE NOT UNCERTIFICATED INVESTMENTS;

 


(J)                                     WORDS DENOTING THE SINGULAR ONLY SHALL
INCLUDE THE PLURAL AND VICE VERSA AND ANY GENDER SHALL INCLUDE THE OTHER
GENDERS;


 


(K)                                  A CLAUSE OR A SCHEDULE IS A REFERENCES TO A
CLAUSE OF OR A SCHEDULE TO THIS DEBENTURE;


 


(L)                                     A TIME OF DAY IS A REFERENCE TO LONDON
TIME;


 


(M)                               A PROVISION OF LAW IS A REFERENCE TO THAT
PROVISION AS AMENDED OR RE-ENACTED;


 


(N)                                 CLAUSE AND SCHEDULE HEADINGS ARE FOR EASE OF
REFERENCE ONLY; AND


 


(O)                                 A DEFAULT (OTHER THAN AN TERMINATION EVENT)
IS “CONTINUING” IF IT HAS NOT BEEN REMEDIED OR WAIVED AND AN TERMINATION EVENT
IS “CONTINUING” IF IT HAS NOT BEEN WAIVED.


 


1.4                                 THE PARTIES TO THIS DOCUMENT INTEND IT TO BE
A DEED AND AGREE TO EXECUTE AND DELIVER IT AS A DEED.

 

2.                                      Clawback


 


2.1           IF THE CHARGEE CONSIDERS IN GOOD FAITH THAT ANY AMOUNT PAID OR
CREDITED TO IT IS CAPABLE OF BEING AVOIDED OR REDUCED BY VIRTUE OF ANY
BANKRUPTCY, INSOLVENCY, LIQUIDATION OR SIMILAR LAWS THE LIABILITY OF THE CHARGOR
UNDER THIS DEBENTURE AND THE SECURITY CONSTITUTED HEREBY WILL CONTINUE AND SUCH
AMOUNT WILL NOT BE CONSIDERED TO HAVE BEEN IRREVOCABLY PAID.


 


2.2           WHERE ANY DISCHARGE (WHETHER IN RESPECT OF THE OBLIGATIONS OF THE
CHARGOR OR ANY SECURITY FOR THOSE OBLIGATIONS OR OTHERWISE) IS MADE IN WHOLE OR
IN PART OR ANY ARRANGEMENT IS MADE ON THE FAITH OF ANY PAYMENT, SECURITY OR
OTHER DISPOSITION WHICH IS AVOIDED OR MUST BE RESTORED ON INSOLVENCY,
LIQUIDATION OR OTHERWISE, THE LIABILITY OF THE CHARGOR UNDER THIS DEBENTURE
SHALL CONTINUE AS IF THE DISCHARGE OR THE ARRANGEMENTS HAD NOT OCCURRED.


 


2.3           THE CHARGEE MAY CONCEDE OR COMPROMISE ANY CLAIM THAT ANY PAYMENT,
SECURITY OR OTHER DISPOSITION IS LIABLE TO AVOIDANCE OR RESTORATION.

 

4

--------------------------------------------------------------------------------


 

3.             Covenant to Pay


 


3.1                                 COVENANT TO PAY


 


THE CHARGOR COVENANTS WITH THE CHARGEE THAT IT WILL PAY, DISCHARGE AND SATISFY
THE SECURED OBLIGATIONS IN ACCORDANCE WITH THEIR TERMS.


 


3.2                                 PROVISO


 


THE COVENANTS CONTAINED IN THIS CLAUSE AND THE SECURITY CREATED BY THIS
DEBENTURE SHALL NOT EXTEND TO OR INCLUDE ANY LIABILITY OR SUM WHICH WOULD
OTHERWISE CAUSE ANY SUCH COVENANT OR SECURITY TO BE UNLAWFUL OR PROHIBITED BY
ANY APPLICABLE LAW.


 


3.3                                 DEMANDS


 


(A)                                  THE MAKING OF ONE DEMAND SHALL NOT PRECLUDE
THE CHARGEE FROM MAKING ANY FURTHER DEMANDS.


 


(B)                                 ANY THIRD PARTY DEALING WITH THE CHARGEE OR
ANY RECEIVER SHALL NOT BE CONCERNED TO SEE OR ENQUIRE AS TO THE VALIDITY OF ANY
DEMAND UNDER THIS DEBENTURE.


 

4.             Creation of security


 


4.1                                 ASSIGNMENTS


 


THE CHARGOR, WITH FULL TITLE GUARANTEE, AS SECURITY FOR THE PAYMENT OR DISCHARGE
OF ALL SECURED OBLIGATIONS, ASSIGNS TO THE CHARGEE ALL OF ITS RIGHTS, CLAIMS,
TITLE AND INTEREST FROM TIME TO TIME IN RESPECT OF ANY SUMS PAYABLE TO IT
PURSUANT TO THE INSURANCE POLICIES, INCLUDING BUT NOT LIMITED TO THE P&M
INSURANCE.


 


4.2                                 MORTGAGE OF PLANT, MACHINERY & EQUIPMENT

 

The Chargor, with full title guarantee, as security for the payment or discharge
of all Secured Obligations, mortgages and charges to the Chargee all of the
Chargor’s Plant, Machinery & Equipment.


 


4.3                                 FIXED SECURITY


 


THE CHARGOR, WITH FULL TITLE GUARANTEE, AS SECURITY FOR THE PAYMENT OR DISCHARGE
OF ALL SECURED OBLIGATIONS, CHARGES TO THE CHARGEE THE FOLLOWING:


 


(A)                     BY WAY OF LEGAL MORTGAGE, ALL LAND IN ENGLAND AND WALES
NOW VESTED IN IT AND REGISTERED AT THE LAND REGISTRY OR WHICH WILL BE SUBJECT TO
FIRST REGISTRATION AT THE LAND REGISTRY UPON THE EXECUTION AND DELIVERY OF THIS
DEBENTURE, INCLUDING THE LAND (IF ANY) DESCRIBED UNDER ITS NAME IN SCHEDULE 1
(REGISTERED LAND TO BE MORTGAGED);


 


(B)                    BY WAY OF LEGAL MORTGAGE, ALL OTHER LAND IN ENGLAND AND
WALES NOW VESTED IN IT AND NOT REGISTERED AT THE LAND REGISTRY;


 


(C)                     BY WAY OF FIRST FIXED CHARGE:

 

(I)                                     ALL OTHER LAND WHICH IS NOW, OR IN THE
FUTURE BECOMES, ITS PROPERTY;

 

(II)                                  ALL INTERESTS AND RIGHTS IN OR RELATING TO
LAND OR THE PROCEEDS OF SALE OF LAND NOW OR IN THE FUTURE BELONGING TO IT;

 

5

--------------------------------------------------------------------------------


 

(III)                             ALL PLANT AND MACHINERY NOW OR IN THE FUTURE
ATTACHED TO ANY LAND WHICH, OR AN INTEREST IN WHICH, IS CHARGED BY IT UNDER THE
PRECEDING PROVISIONS OF THIS CLAUSE 4.2;

 

(IV)                             ALL INCOME OF ANY KIND WHATSOEVER AND ALL DEBTS
AND CLAIMS NOW OR IN THE FUTURE DUE OR OWING TO IT UNDER OR IN CONNECTION WITH
ANY LEASE, AGREEMENT OR LICENCE RELATING TO LAND;

 

(V)                                ALL SPECIFIED INVESTMENTS WHICH ARE NOW, OR
IN THE FUTURE BECOME, ITS PROPERTY;

 

(VI)                             ALL DERIVATIVE RIGHTS NOW OR IN THE FUTURE
ACCRUING IN RESPECT OF ITS SPECIFIED INVESTMENTS;

 

(VII)                          ALL INVESTMENTS (OTHER THAN SPECIFIED
INVESTMENTS) WHICH ARE NOW, OR IN THE FUTURE BECOME, ITS PROPERTY, AND ALL
DERIVATIVE RIGHTS NOW OR IN THE FUTURE ACCRUING IN RESPECT OF THOSE INVESTMENTS;

 

(VIII)                      WHERE INVESTMENTS ARE HELD IN A RELEVANT SYSTEM, ALL
ITS RIGHTS AGAINST THE OPERATOR OF THE RELEVANT SYSTEM OR ANY PARTICIPANT IN
RESPECT OF SUCH INVESTMENTS;

 

(IX)                              ALL INSURANCE OR ASSURANCE CONTRACTS OR
POLICIES NOW OR IN THE FUTURE HELD BY OR OTHERWISE BENEFITING IT WHICH RELATE TO
FIXED SECURITY ASSETS OR WHICH ARE NOW OR IN THE FUTURE DEPOSITED BY IT WITH THE
CHARGEE, TOGETHER WITH ALL ITS RIGHTS AND INTERESTS IN SUCH CONTRACTS AND
POLICIES (INCLUDING THE BENEFIT OF ALL CLAIMS ARISING AND ALL MONEY PAYABLE
UNDER THEM) APART FROM ANY CLAIMS WHICH ARE OTHERWISE SUBJECT TO A FIXED CHARGE
OR ASSIGNMENT (AT LAW OR IN EQUITY) IN THIS DEBENTURE;

 

(X)                                 ALL ITS GOODWILL AND UNCALLED CAPITAL FOR
THE TIME BEING;

 

(XI)                              ALL SPECIFIED INTELLECTUAL PROPERTY BELONGING
TO IT;

 

(XII)                           ALL OTHER INTELLECTUAL PROPERTY PRESENTLY
BELONGING TO IT, INCLUDING ANY INTELLECTUAL PROPERTY TO WHICH IT IS NOT
ABSOLUTELY ENTITLED OR TO WHICH IT IS ENTITLED TOGETHER WITH OTHERS;

 

(XIII)                        ALL INTELLECTUAL PROPERTY THAT MAY BE ACQUIRED BY
OR BELONG TO IT IN THE FUTURE, INCLUDING ANY SUCH INTELLECTUAL PROPERTY TO WHICH
IT IS NOT ABSOLUTELY ENTITLED OR TO WHICH IT IS ENTITLED TOGETHER WITH OTHERS;

 

(XIV)                       THE BENEFIT OF ALL AGREEMENTS AND LICENCES NOW OR IN
THE FUTURE ENTERED INTO OR ENJOYED BY IT RELATING TO THE USE OR EXPLOITATION OF
ANY INTELLECTUAL PROPERTY IN ANY PART OF THE WORLD;

 

(XV)                          ALL ITS RIGHTS NOW OR IN THE FUTURE IN RELATION TO
TRADE SECRETS, CONFIDENTIAL INFORMATION AND KNOWHOW IN ANY PART OF THE WORLD
ENJOYED NOW OR IN THE FUTURE;

 

(XVI)                       ALL ITS RIGHTS AND CAUSES OF ACTION IN RESPECT OF
INFRINGEMENT(S) (PAST, PRESENT OR FUTURE) OF THE RIGHTS REFERRED TO IN
SUB-PARAGRAPHS (C)(XI) TO (XV) INCLUSIVE OF THIS CLAUSE 4.2;

 

(XVII)                    ALL NON-VESTING DEBTS AND ALL OTHER DEBTS;

 

6

--------------------------------------------------------------------------------


 

(XVIII)               THE BENEFIT OF ALL INSTRUMENTS, GUARANTEES, CHARGES,
PLEDGES AND OTHER SECURITY AND ALL OTHER RIGHTS AND REMEDIES AVAILABLE TO IT IN
RESPECT OF ANY FIXED SECURITY ASSET EXCEPT TO THE EXTENT THAT SUCH ITEMS ARE FOR
THE TIME BEING EFFECTIVELY ASSIGNED UNDER CLAUSE 4.1 (ASSIGNMENTS);

 

(XIX)                       ANY BENEFICIAL INTEREST, CLAIM OR ENTITLEMENT IT HAS
IN ANY PENSION FUND NOW OR IN THE FUTURE;

 

(XX)                            ALL RIGHTS, MONEY OR PROPERTY ACCRUING OR
PAYABLE TO IT NOW OR IN THE FUTURE UNDER OR BY VIRTUE OF A FIXED SECURITY ASSET
EXCEPT TO THE EXTENT THAT SUCH RIGHTS, MONEY OR PROPERTY ARE FOR THE TIME BEING
EFFECTIVELY ASSIGNED OR CHARGED BY FIXED CHARGE UNDER THE FOREGOING PROVISIONS
OF THIS DEBENTURE;

 

(XXI)                       ALL ITS INTERESTS, RIGHTS AND RECEIPTS IN RESPECT OF
MONEYS AT ANY TIME STANDING TO THE CREDIT OF THE ACCOUNT;

 

(XXII)                    ALL MONEYS AT ANY TIME STANDING TO THE CREDIT OF ANY
OF ITS OTHER BANK ACCOUNTS; AND

 

(XXIII)                 THE BENEFIT OF ALL LICENCES, CONSENTS AND AUTHORISATIONS
HELD IN CONNECTION WITH ITS BUSINESS OR THE USE OF ANY ASSET AND THE RIGHT TO
RECOVER AND RECEIVE ALL COMPENSATION WHICH MAY BE PAYABLE IN RESPECT OF THEM.

 


4.4                                 CREATION OF FLOATING CHARGE


 


THE CHARGOR, WITH FULL TITLE GUARANTEE, CHARGES TO THE CHARGEE AS SECURITY FOR
THE PAYMENT OR DISCHARGE OF ALL SECURED OBLIGATIONS, BY WAY OF FLOATING CHARGE:


 


(A)                                  ALL ITS ASSETS (NOW OR IN THE FUTURE
OWNED), EXCEPT TO THE EXTENT THAT SUCH ASSETS ARE FOR THE TIME BEING EFFECTIVELY
ASSIGNED BY WAY OF SECURITY BY VIRTUE OF CLAUSE 4.1 (ASSIGNMENTS) OR EFFECTIVELY
MORTGAGED OR CHARGED UNDER CLAUSE 4.2 (MORTGAGE OF PLANT, MACHINERY & EQUIPMENT)
CLAUSE 4.3 (FIXED SECURITY), INCLUDING ANY ASSETS COMPRISED WITHIN A CHARGE
WHICH IS RECONVERTED UNDER CLAUSE 5.4 (RECONVERSION); AND


 


(B)                                 WITHOUT EXCEPTION, ALL ITS ASSETS IN SO FAR
AS THEY ARE FOR THE TIME BEING SITUATED IN SCOTLAND,


 


BUT IN EACH CASE SO THAT THE CHARGOR SHALL NOT CREATE ANY MORTGAGE OR ANY FIXED
OR FLOATING CHARGE OR OTHER SECURITY OVER ANY SUCH ASSET (WHETHER HAVING
PRIORITY OVER, OR RANKING PARI PASSU WITH OR SUBJECT TO, THIS FLOATING CHARGE)
OR TAKE ANY OTHER STEP REFERRED TO IN CLAUSE 8 (NEGATIVE PLEDGE AND OTHER
RESTRICTIONS) WITH RESPECT TO ANY SUCH ASSET, AND THE CHARGOR SHALL NOT, WITHOUT
THE CONSENT OF THE CHARGEE, SELL, TRANSFER, PART WITH OR DISPOSE OF ANY SUCH
ASSET EXCEPT BY WAY OF SALE IN THE ORDINARY COURSE OF ITS BUSINESS.

 


4.5                                 NOTICES OF ASSIGNMENT


 


THE CHARGOR SHALL ON THE DATE OF THIS DEBENTURE GIVE NOTICE TO THE INSURERS (AND
ANY BROKER) (AS SET OUT IN SCHEDULE 4 (FORM OF NOTICE TO INSURERS)) OF THE
SECURITY OVER THE INSURANCE POLICIES (INCLUDING BUT NOT LIMITED TO THE P&M
INSURANCE) AND THEIR PROCEEDS CREATED BY THIS DEBENTURE, AND SHALL USE ALL
ENDEAVOURS (INCLUDING EXPENDING REASONABLE COSTS AND EXPENSES) TO PROCURE THE
EXECUTION AND DELIVERY TO THE CHARGEE OF ACKNOWLEDGMENTS BY THE ADDRESSEES OF
THE NOTICES DELIVERED TO THEM.


 


4.6                                 PRIORITY


 


(A)                                  ANY FIXED SECURITY CREATED HEREUNDER BY THE
CHARGOR AND SUBSISTING IN FAVOUR OF THE CHARGEE SHALL (SAVE AS THE CHARGEE MAY
OTHERWISE DECLARE AT OR AFTER THE TIME OF ITS

 

7

--------------------------------------------------------------------------------



 


CREATION) HAVE PRIORITY OVER THE FLOATING CHARGE CREATED BY CLAUSE 4.4 (CREATION
OF FLOATING CHARGE).


 


(B)                                 ANY SECURITY CREATED IN THE FUTURE BY THE
CHARGOR (EXCEPT IN FAVOUR OF THE CHARGEE) SHALL BE EXPRESSED TO BE SUBJECT TO
THIS DEBENTURE AND SHALL RANK IN ORDER OF PRIORITY BEHIND THE CHARGES CREATED BY
THIS DEBENTURE.


 


4.7                                 APPLICATION TO THE LAND REGISTRY


 


THE CHARGOR:


 


(A)                                  IN RELATION TO EACH REGISTER OF TITLE OF
ANY PRESENT AND FUTURE LAND OF THE CHARGOR WHICH IS CHARGED TO THE CHARGEE UNDER
THIS DEBENTURE OR PURSUANT TO CLAUSE 10 (FURTHER ASSURANCE), CONSENTS TO THE
CHARGEE (OR ITS SOLICITORS) AT ANY TIME:

 

(I)                                     SUBMITTING A FORM RX1 (APPLICATION TO
REGISTER A RESTRICTION) IN THE FOLLOWING TERMS:

 

“NO DISPOSITION OF THE REGISTERED ESTATE BY THE PROPRIETOR OF THE REGISTERED
ESTATE IS TO BE REGISTERED WITHOUT A WRITTEN CONSENT SIGNED BY THE PROPRIETOR
FOR THE TIME BEING OF THE CHARGE DATED [DATE] IN FAVOUR OF FAUNUS GROUP
INTERNATIONAL, INC REFERRED TO THE CHARGES REGISTER OR, IF APPROPRIATE, SIGNED
ON SUCH PROPRIETOR’S BEHALF BY ITS SECRETARY OR CONVEYANCER”; AND

 

(II)                                  SUBMITTING A FORM CH2 (APPLICATION TO
ENTER AN OBLIGATION TO MAKE FURTHER ADVANCES); AND


 


(B)                                 COVENANTS TO SUBMIT AN APPLICATION TO THE
APPROPRIATE LAND REGISTRY FOR THE FIRST REGISTRATION OF ANY UNREGISTERED LAND IN
ENGLAND AND WALES MORTGAGED BY CLAUSE 4.2 (FIXED SECURITY) AT ITS OWN EXPENSE,
IMMEDIATELY FOLLOWING ITS EXECUTION OF THIS DEBENTURE.

5.             Crystallisation

 


5.1                                 CRYSTALLISATION BY NOTICE

 


THE FLOATING CHARGE CREATED BY THE CHARGOR IN CLAUSE 4.4 (CREATION OF FLOATING
CHARGE) MAY BE CRYSTALLISED INTO A FIXED CHARGE BY NOTICE IN WRITING GIVEN AT
ANY TIME BY THE CHARGEE TO THE CHARGOR IF:


 


(A)                                  A DECLARED DEFAULT HAS OCCURRED;


 


(B)                                 THE CHARGEE IN GOOD FAITH CONSIDERS THAT A
DEFAULT HAS OCCURRED AND IS CONTINUING; OR


 


(C)                                  THE CHARGEE IN GOOD FAITH CONSIDERS THAT
ANY OF THE ASSETS EXPRESSED TO BE CHARGED TO THE CHARGEE BY THIS DEBENTURE MAY
BE IN JEOPARDY OR IN DANGER OF BEING SEIZED OR SOLD PURSUANT TO ANY FORM OF
LEGAL PROCESS; OR


 


(D)                                 A CIRCUMSTANCE ENVISAGED BY PARAGRAPH (A) OF
CLAUSE 5.2 (AUTOMATIC CRYSTALLISATION) OCCURS AND THE CHARGEE IN GOOD FAITH
CONSIDERS THAT SUCH CRYSTALLISATION IS DESIRABLE IN ORDER TO PROTECT THE
PRIORITY OF ITS SECURITY.


 


SUCH CRYSTALLISATION SHALL TAKE EFFECT OVER THE FLOATING CHARGE ASSETS OR CLASS
OF ASSETS SPECIFIED IN THE NOTICE.  IF NO FLOATING CHARGE ASSETS ARE SPECIFIED,
IT SHALL TAKE EFFECT OVER ALL FLOATING CHARGE ASSETS OF THE CHARGOR.

 

8

--------------------------------------------------------------------------------


 


5.2           AUTOMATIC CRYSTALLISATION


 


IF, WITHOUT THE CHARGEE’S PRIOR WRITTEN CONSENT:


 


(A)           THE CHARGOR RESOLVES TO TAKE OR TAKES ANY STEP TO:

 

(I)            CREATE A CREATE OR PERMIT TO SUBSIST ANY SECURITY INTEREST OVER
ANY OF ITS FLOATING CHARGE ASSETS, EXCEPT FOR A PERMITTED SECURITY INTEREST;

 

(II)           CREATE A TRUST OVER ANY OF ITS FLOATING CHARGE ASSETS; OR

 

(III)          DISPOSE OF ANY FLOATING CHARGE ASSET, EXCEPT BY WAY OF SALE IN
THE ORDINARY COURSE OF THE CHARGOR’S BUSINESS; OR


 


(B)           ANY PERSON RESOLVES TO TAKE OR TAKES ANY STEP TO SEIZE OR SELL ANY
FLOATING CHARGE ASSET PURSUANT TO ANY FORM OF LEGAL PROCESS; OR


 


(C)           AN TERMINATION EVENT HAS OCCURRED AND IS CONTINUING,

 

then the floating charge created by clause 4.4 (Creation of floating charge)
shall be automatically and instantly crystallised (without the necessity of
notice) into a fixed charge over such Floating Charge Asset or, in the case of
paragraph (c) above into a fixed charge over all Floating Charge Assets of the
Chargor.

 


5.3           FUTURE FLOATING CHARGE ASSETS


 


EXCEPT AS OTHERWISE STATED IN ANY NOTICE GIVEN UNDER CLAUSE 5.1 (CRYSTALLISATION
BY NOTICE) OR UNLESS THE CRYSTALLISATION RELATES TO ALL ITS FLOATING CHARGE
ASSETS, PROSPECTIVE FLOATING CHARGE ASSETS ACQUIRED BY THE CHARGOR AFTER
CRYSTALLISATION HAS OCCURRED UNDER CLAUSE 5.1 (CRYSTALLISATION BY NOTICE) OR
CLAUSE 5.2 (AUTOMATIC CRYSTALLISATION) SHALL BECOME SUBJECT TO THE FLOATING
CHARGE CREATED BY CLAUSE 4.4 (CREATION OF FLOATING CHARGE), SO THAT THE
CRYSTALLISATION SHALL BE EFFECTIVE ONLY AS TO THE SPECIFIC FLOATING CHARGE
ASSETS AFFECTED BY THE CRYSTALLISATION.

 


5.4           RECONVERSION

 


ANY CHARGE WHICH HAS CRYSTALLISED UNDER CLAUSE 5.1 (CRYSTALLISATION BY NOTICE)
OR 5.2 (AUTOMATIC CRYSTALLISATION) MAY, BY NOTICE IN WRITING GIVEN AT ANY TIME
BY THE CHARGEE TO THE CHARGOR, BE RECONVERTED INTO A FLOATING CHARGE IN RELATION
TO THE ASSETS SPECIFIED IN SUCH NOTICE.

 

6.             Title documents, insurance policies and transfers

 


6.1           DOCUMENTS


 


SUBJECT TO THE RIGHTS OF ANY PRIOR CHARGEE AND EXCEPT AS OTHERWISE EXPRESSLY
AGREED IN WRITING BY THE CHARGEE, THE CHARGOR SHALL:


 


(A)           DEPOSIT WITH THE CHARGEE, AND THE CHARGEE SHALL BE ENTITLED TO
RETAIN DURING THE CONTINUANCE OF THE SECURITY CREATED BY THIS DEBENTURE, ALL
DEEDS AND DOCUMENTS OF TITLE RELATING TO ALL ITS FIXED SECURITY ASSETS, ALL
POLICIES OF INSURANCE AND ASSURANCE, CERTIFICATES OF REGISTRATION AND
CERTIFICATES CONSTITUTING OR EVIDENCING SPECIFIED INVESTMENTS AND INTELLECTUAL
PROPERTY RIGHTS; AND


 


(B)           EXECUTE AND DELIVER TO THE CHARGEE SUCH DOCUMENTS AND TRANSFERS
AND GIVE SUCH INSTRUCTIONS AND PERFORM SUCH OTHER ACTS AS THE CHARGEE MAY
REQUIRE AT ANY TIME TO

 

9

--------------------------------------------------------------------------------


 


CONSTITUTE OR PERFECT AN EQUITABLE OR LEGAL CHARGE (AT THE CHARGEE’S OPTION)
OVER ITS SPECIFIED INVESTMENTS, INCLUDING ANY ELIGIBLE TO PARTICIPATE IN A
RELEVANT SYSTEM.

 


6.2           INSURANCE

 


(A)       THE CHARGOR SHALL:

 

(I)            MAINTAIN AT ALL TIMES:

 

(A)         INSURANCE ON THE PLANT, MACHINERY & EQUIPMENT (THE “P&M INSURANCE”)
IN RESPECT OF LOSS OR DAMAGE TO ANY OF THE SAME, HOWSOEVER OCCURRING, IN AN
AMOUNT EQUAL TO:

 

(1)           ITS MARKET REPLACEMENT VALUE FROM TIME TO TIME; OR

 

(2)           IF HIGHER, ON AN AGREED VALUE BASIS; AND

 

(B)           ALL SUCH OTHER INSURANCE POLICIES AGAINST SUCH RISKS (BUT IN ANY
EVENT TO INCLUDE THIRD PARTY LIABILITY INSURANCE AND INSURANCE AGAINST ACTS OF
TERRORISM) AS ARE USUAL FOR COMPANIES CARRYING ON A BUSINESS SUCH AS THAT
CARRIED OUT BY THE CHARGOR, AND IN AN AMOUNT AT LEAST EQUAL TO THE REINSTATEMENT
COSTS OF THE ASSETS THEREBY INSURED,

 

IN EACH CASE WITH INSURERS ACCEPTABLE TO THE CHARGEE AND IN ANY SUCH CASE COMPLY
WITH THE TERMS OF ALL SUCH INSURANCE POLICIES, INCLUDING ANY STIPULATIONS OR
RESTRICTIONS AS TO USE OR OPERATION OF ANY ASSET, AND SHALL NOT DO OR PERMIT
ANYTHING WHICH MAY MAKE ANY INSURANCE POLICY VOID OR VOIDABLE;

 

(II)          MAKE NOTIFICATIONS TO INSURERS OF ANY CLAIMS OR PROSPECTIVE CLAIMS
IN ACCORDANCE WITH THE PROVISIONS OF THE RELEVANT INSURANCE POLICY AND
DILIGENTLY PURSUE THE MAKING OF RECOVERIES FROM INSURERS;

 

(III)         PROCURE THAT THE CHARGEE BE SHOWN AS FIRST LOSS PAYEE ON THE FACE
OF ALL ITS INSURANCE POLICIES IN SUCH FORM AS THE CHARGEE MAY REQUIRE;

 

(IV)         MAKE ALL PREMIUM AND OTHER PAYMENTS NECESSARY FOR EFFECTING OR
MAINTAINING SUCH INSURANCES AND ON DEMAND SHALL PRODUCE TO THE CHARGEE THE
RECEIPTS OF SUCH PAYMENTS; AND;

 

(V)          USE ALL REASONABLE ENDEAVOURS TO CAUSE THE POLICIES OF INSURANCE
MAINTAINED BY IT AS REQUIRED BY THIS CLAUSE 6.2 TO BE FORTHWITH AMENDED TO
INCLUDE CLAUSES IN FORM SATISFACTORY TO THE CHARGEE TO ENSURE THAT THE POLICIES
SHALL NOT BE VOIDABLE BY THE INSURERS AS A RESULT OF ANY MISREPRESENTATION,
NON-DISCLOSURE OF MATERIAL FACTS OR BREACH OF WARRANTY.


 


(B)           IF ANY DEFAULT SHALL AT ANY TIME BE MADE IN EFFECTING OR
MAINTAINING SUCH INSURANCE OR IN PRODUCING ANY SUCH RECEIPT TO THE CHARGEE ON
DEMAND OR DEPOSITING ANY POLICY WITH THE CHARGEE PURSUANT TO THIS DEBENTURE, THE
CHARGEE MAY TAKE OUT OR RENEW SUCH INSURANCES IN SUCH SUMS AS THE CHARGEE MAY
THINK EXPEDIENT AND ALL MONEY EXPENDED BY THE CHARGEE UNDER THIS PROVISION SHALL
BE RECOVERABLE BY THE CHARGEE UNDER CLAUSE 25 (COSTS, EXPENSES AND LIABILITIES).


 


(C)           THE CHARGOR SHALL PROCURE THAT ITS INSURANCE BROKER UNDERTAKES IN
WRITING TO THE CHARGEE THAT:

 

(I)            AS SOON AS IT BECOMES AWARE THAT THE CHARGOR HAS FAILED TO PAY
ANY PREMIUM OR RENEW ANY INSURANCE, IT WILL KEEP THE CHARGEE’S INTEREST IN SUCH
INSURANCE

 

10

--------------------------------------------------------------------------------


 

IN FORCE UP TO THE FULL SUM INSURED AND FOR THE SAME RISKS (SUBJECT TO THE
PREMIUM FOR ANY SUCH PERIOD OF EXTENDED COVER BEING PAID BY THE CHARGEE FOR THE
ACCOUNT OF THE CHARGOR);

 

(II)           IT WILL ADVISE THE CHARGEE OF ANY PROPOSED CANCELLATION OF THE
POLICY AT LEAST 14 DAYS BEFORE SUCH CANCELLATION IS DUE TO TAKE EFFECT;

 

(III)          IF THE INSURANCE COVER IS TO BE REDUCED OR ANY INSURED RISKS ARE
TO BE RESTRICTED, IT WILL ADVISE THE CHARGEE AT LEAST 14 DAYS BEFORE SUCH
REDUCTION OR RESTRICTION IS DUE TO TAKE EFFECT;

 

(IV)          IT WILL ADVISE THE CHARGEE IMMEDIATELY OF ANY ACT, OMISSION OR
EVENT WHICH COMES TO THE KNOWLEDGE OF THE INSURER OR THE BROKER (AS THE CASE MAY
BE) AND WHICH MIGHT INVALIDATE THE INSURANCE OR RENDER IT UNENFORCEABLE, IN
WHOLE OR IN PART; AND

 

(V)           IT WILL ADVISE THE CHARGEE IF ANY CLAIM WITH A VALUE IN EXCESS OF
£5,000 IS REJECTED BY INSURERS OR IF INSURERS IMPOSE A RESERVATION OF RIGHTS
FOLLOWING THE NOTIFICATION OF ANY CLAIM.

 

7.             Collection of Other Debts and Non-vesting Debts

 


7.1           DURING THE CONTINUANCE OF THIS DEBENTURE:-

 

(I)            PAY INTO THE ACCOUNT ALL MONEYS WHICH IT MAY RECEIVE IN RESPECT
OF THE OTHER DEBTS AND (SUBJECT TO ANY RIGHTS OF THE ACCOUNT BANK IN RESPECT
THEREOF) PAY OR OTHERWISE DEAL WITH SUCH MONEYS STANDING IN SUCH ACCOUNT IN
ACCORDANCE WITH ANY DIRECTIONS FROM TIME TO TIME GIVEN IN WRITING BY THE
CHARGEE;

 

(II)           IF CALLED UPON TO DO SO BY THE CHARGEE EXECUTE A LEGAL ASSIGNMENT
OF THE  OTHER DEBTS TO THE CHARGEE IN SUCH TERMS AS THE CHARGEE MAY REQUIRE AND
GIVE NOTICE THEREOF TO THE DEBTORS FROM WHOM THOSE DEBTS ARE OWING OR INCURRED
AND TAKE SUCH OTHER STEPS AS THE CHARGEE MAY REQUIRE TO PERFECT SUCH LEGAL
ASSIGNMENT;

 

(III)          DEAL WITH THE OTHER DEBTS IN ACCORDANCE WITH ANY DIRECTIONS FROM
TIME TO TIME GIVEN IN WRITING BY THE CHARGEE AND IN DEFAULT OF AND SUBJECT TO
ANY SUCH DIRECTIONS DEAL WITH THE SAME ONLY IN THE ORDINARY COURSE OF GETTING IN
AND REALISING THE SAME (BUT NOT SELL, ASSIGN, FACTOR OR DISCOUNT THE SAME IN ANY
WAY);

 

(IV)          PERMIT THE ACCOUNT BANK TO FURNISH DIRECTLY TO THE CHARGEE FROM
TIME TO TIME UPON REQUEST FULL STATEMENTS AND PARTICULARS OF ALL THE CHARGOR’S
ACCOUNTS WITH THE ACCOUNT BANK AND SUCH OTHER FINANCIAL STATEMENTS AND OTHER
INFORMATION RESPECTING THE ASSETS AND LIABILITIES OF THE CHARGOR AS ARE FROM
TIME TO TIME AVAILABLE TO THE ACCOUNT BANK;

 

(V)           ONLY DEAL WITH NON-VESTING DEBTS AS IF THEY WERE DEBTS (AND THEIR
RELATED RIGHTS) PURCHASED BY THE CHARGEE UNDER THE RECEIVABLES FINANCING
AGREEMENT AND IN PARTICULAR WILL NOT BANK OR DEAL WITH ANY PAYMENTS (BY WHATEVER
METHOD) IN RESPECT OF THE NON-VESTING DEBTS EXCEPT BY DEALING WITH THEM IN
ACCORDANCE WITH THE RECEIVABLES FINANCING AGREEMENT; AND

 

(VI)          AFTER CRYSTALLISATION OF THE FLOATING CHARGE (IF ANY) CREATED
PURSUANT TO CLAUSE  2.1(C) INTO A FIXED CHARGE, NOT (EXCEPT AS PERMITTED BY THE
CHARGEE) WITHDRAW ANY CREDIT BALANCE REPRESENTING PAYMENTS RELATING TO OTHER
DEBTS FROM THE ACCOUNT OR ANY OF THE CHARGOR ‘S OTHER BANK ACCOUNTS;

 

11

--------------------------------------------------------------------------------


 


7.2           NOTICE TO ACCOUNT BANK

 

THE CHARGOR SHALL, IMMEDIATELY AFTER THE EXECUTION OF THIS DEBENTURE, GIVE
NOTICE TO THE ACCOUNT BANK IN THE FORM SET OUT IN PART 1 OF SCHEDULE 2 (NOTICE
TO ACCOUNT BANK) AND USE ALL REASONABLE ENDEAVOURS (INCLUDING INCURRING
REASONABLE COSTS AND EXPENSES) TO ENSURE THAT THE ACCOUNT BANK DELIVERS TO THE
CHARGEE AN ACKNOWLEDGEMENT IN THE FORM SET OUT IN PART 2 OF SCHEDULE 2 (NOTICE
TO ACCOUNT BANK);

 

8.             Negative pledge and other restrictions


 


SAVE AS MAY BE EXPRESSLY PERMITTED UNDER THE FINANCE DOCUMENTS, THE CHARGOR
SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE CHARGEE:


 


(A)           CREATE OR PERMIT TO SUBSIST ANY SECURITY INTEREST OR ANY TRUST
OVER ANY OF ITS ASSETS, EXCEPT FOR PERMITTED SECURITY INTERESTS; OR


 


(B)           SELL, ASSIGN, LEASE, LICENSE OR SUB-LICENSE, OR GRANT ANY INTEREST
IN, ANY OF ITS FIXED SECURITY ASSETS, OR PART WITH POSSESSION OR OWNERSHIP OF
THEM, OR PURPORT OR AGREE TO DO SO.

 

9.             Right of appropriation


 


WITHOUT PREJUDICE TO ANY OTHER RIGHTS AND REMEDIES UNDER THIS DEBENTURE, TO THE
EXTENT THAT ANY OF THE FIXED SECURITY ASSETS OR FLOATING CHARGE ASSETS
CONSTITUTES “FINANCIAL COLLATERAL” AND ARE SUBJECT TO A LEGAL OR EQUITABLE
MORTGAGE UNDER THIS DEBENTURE WHICH IS OR FORMS PART OF A “SECURITY FINANCIAL
COLLATERAL ARRANGEMENT” (IN EACH CASE AS DEFINED IN, AND FOR THE PURPOSES OF,
THE FINANCIAL COLLATERAL ARRANGEMENTS (NO. 2) REGULATIONS 2003 (SI 2003
NO. 3226) (THE “REGULATIONS”), THE CHARGEE SHALL ALSO HAVE THE RIGHT TO
APPROPRIATE ALL OR ANY PART OF SUCH FINANCIAL COLLATERAL IN OR TOWARDS DISCHARGE
OF THE SECURED OBLIGATIONS. FOR THIS PURPOSE, THE PARTIES AGREE THAT THE VALUE
OF SUCH FINANCIAL COLLATERAL SO APPROPRIATED SHALL BE:


 


(A)           IN THE CASE OF CASH, THE AMOUNT STANDING TO THE CREDIT OF THE
ACCOUNT, TOGETHER WITH ACCRUED BUT UNPOSTED INTEREST, AT THE TIME THE RIGHT OF
APPROPRIATION IS EXERCISED; AND


 


(B)           IN THE CASE OF INVESTMENTS, THE MARKET PRICE OF SUCH INVESTMENTS
AT SUCH TIME AS DETERMINED BY THE CHARGEE (ACTING REASONABLY) BY REFERENCE TO A
RELEVANT PUBLIC INDEX OR BY SUCH OTHER PROCESS AS THE CHARGEE MAY SELECT,
INCLUDING INDEPENDENT VALUATION. IN EACH CASE, THE PARTIES AGREE THAT THE METHOD
OF VALUATION PROVIDED FOR IN THIS DEBENTURE SHALL CONSTITUTE A COMMERCIALLY
REASONABLE METHOD OF VALUATION FOR THE PURPOSE OF THE REGULATIONS.

 

10.           Further assurance


 


(A)           THE CHARGOR SHALL PROMPTLY DO ALL SUCH ACTS AND EXECUTE ALL SUCH
DOCUMENTS (INCLUDING ASSIGNMENTS, TRANSFERS, MORTGAGES, CHARGES, NOTICES AND
INSTRUCTIONS) AS THE CHARGEE MAY SPECIFY AND IN SUCH FORM AS THE CHARGEE MAY
REQUIRE (IN FAVOUR OF THE CHARGEE OR ITS NOMINEE(S)) IN ORDER TO:

 

(I)            PERFECT OR PROTECT THE SECURITY CREATED OR INTENDED TO BE CREATED
BY THIS DEBENTURE (WHICH MAY INCLUDE THE EXECUTION OF A MORTGAGE, CHARGE,
ASSIGNMENT, TRANSFER, NOTICE, INSTRUCTION OR OTHER SECURITY OVER ALL OR ANY OF
THE ASSETS WHICH ARE, OR ARE INTENDED TO BE, THE SUBJECT OF THE SECURITY
CONSTITUTED BY THIS DEBENTURE);

 

(II)           CONFER ON THE CHARGEE SECURITY OVER ANY ASSETS OF THE CHARGOR
LOCATED IN ANY JURISDICTION OUTSIDE ENGLAND AND WALES WHICH IS (TO THE EXTENT
PERMITTED BY

 

12

--------------------------------------------------------------------------------


 

LOCAL LAW) EQUIVALENT OR SIMILAR TO THE SECURITY INTENDED TO BE CONFERRED BY OR
PURSUANT TO THIS DEBENTURE; AND/OR

 

(III)          FACILITATE THE REALISATION OF THE ASSETS SUBJECT TO THE SECURITY
CONFERRED OR INTENDED TO BE CONFERRED BY THIS DEBENTURE OR THE EXERCISE OF ANY
RIGHTS VESTED IN THE CHARGEE, ANY RECEIVER, ADMINISTRATOR OR NOMINEE, INCLUDING
EXECUTING ANY TRANSFER, CONVEYANCE, CHARGE, ASSIGNMENT OR ASSURANCE OF ALL OR
ANY OF THE ASSETS WHICH ARE THE SUBJECT OF THE SECURITY CONSTITUTED BY THIS
DEBENTURE, MAKING ANY REGISTRATION AND GIVING ANY NOTICE, ORDER OR INSTRUCTIONS.


 


(B)           THE CHARGOR SHALL TAKE ALL SUCH ACTION AS IS AVAILABLE TO IT
(INCLUDING MAKING ALL FILINGS AND REGISTRATIONS) AS MAY BE NECESSARY FOR THE
PURPOSE OF THE CREATION, PERFECTION, PROTECTION OR MAINTENANCE OF ANY SECURITY
CONFERRED OR INTENDED TO BE CONFERRED ON THE CHARGEE BY OR PURSUANT TO THIS
DEBENTURE.  WITHOUT PREJUDICE TO THE GENERALITY OF THIS CLAUSE 10, AT THE
REQUEST OF THE CHARGEE THE CHARGOR WILL PROMPTLY EXECUTE A LEGAL MORTGAGE,
CHARGE OR ASSIGNMENT OVER ANY OF THE ASSETS SUBJECT TO OR INTENDED TO BE SUBJECT
TO ANY FIXED SECURITY CREATED BY THIS DEBENTURE IN FAVOUR OF THE CHARGEE IN SUCH
FORM AS THE CHARGEE MAY REQUIRE.


 


(C)           WITHOUT PREJUDICE TO THE CHARGORS’ OBLIGATIONS UNDER
PARAGRAPH (B) OF CLAUSE 12.1  (POSITIVE COVENANTS), THE CHARGOR IRREVOCABLY
AUTHORISES THE CHARGEE TO EFFECT SUCH REGISTRATIONS, RENEWALS, PAYMENTS AND
NOTIFICATIONS OR CARRY OUT SUCH ACTS OR THINGS AT THE EXPENSE OF THE CHARGOR AS
SHALL, IN THE OPINION OF THE CHARGEE, BE NECESSARY OR PRUDENT TO PROTECT THE
CHARGEE’S INTERESTS IN RELATION TO THE INTELLECTUAL PROPERTY RIGHTS OR TO
PROTECT OR MAINTAIN THE INTELLECTUAL PROPERTY RIGHTS OR ANY OF THEM.  THE
CHARGOR SHALL GIVE THE CHARGEE ALL SUCH ASSISTANCE AS IT MAY REQUEST.


 


(D)           FOR SO LONG AS NO TERMINATION EVENT HAS OCCURRED AND IS CONTINUING
THE CHARGEE WILL ACT REASONABLY IN EXERCISING ITS RIGHTS UNDER THIS CLAUSE 10.

 

11.           Continuing security


 


THIS DEBENTURE SHALL BE A CONTINUING SECURITY FOR THE CHARGEE, NOTWITHSTANDING
ANY INTERMEDIATE PAYMENT OR SETTLEMENT OF ACCOUNTS OR OTHER MATTER WHATEVER, AND
SHALL BE IN ADDITION TO AND SHALL NOT PREJUDICE OR BE PREJUDICED BY ANY RIGHT OF
SET-OFF, COMBINATION, LIEN OR OTHER RIGHTS EXERCISABLE BY THE CHARGEE AS BANKER
AGAINST THE CHARGOR OR ANY SECURITY, GUARANTEE, INDEMNITY AND/OR NEGOTIABLE
INSTRUMENT NOW OR IN THE FUTURE HELD BY THE CHARGEE.

 

12.           Land

 


12.1         POSITIVE COVENANTS


 


THE CHARGOR COVENANTS THAT IT SHALL:


 


(A)           REPAIR: KEEP ALL ITS BUILDINGS AND ALL ITS PLANT, MACHINERY,
FIXTURES, FITTINGS AND OTHER EFFECTS CHARGED BY IT UNDER THIS DEBENTURE IN GOOD
AND SUBSTANTIAL REPAIR (FAIR WEAR AND TEAR EXCEPTED) AND IN GOOD WORKING ORDER
AND CONDITION AND WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE CHARGEE,
ALTER, PULL DOWN, REMOVE OR DISPOSE OF ANY OF THEM, EXCEPT IN THE ORDINARY
COURSE OF REPAIR, MAINTENANCE OR IMPROVEMENT;


 


(B)           PAYMENTS: PUNCTUALLY PAY OR CAUSE TO BE PAID ALL RATES, TAXES,
LEVIES, CHARGES, DUTIES, ASSESSMENTS, IMPOSITIONS AND OUTGOINGS WHATEVER
ASSESSED, CHARGED OR IMPOSED, NOW OR IN THE FUTURE, IN RESPECT OF ITS LAND OR
LAND IN WHICH IT HAS AN INTEREST TO THE EXTENT THAT FAILURE TO DO SO COULD BE
REASONABLY BE EXPECTED TO MATERIALLY ADVERSELY AFFECT THE VALUE OF THE LAND OR
THE VALUE OF THE SECURITY

 

13

--------------------------------------------------------------------------------


 


CONSTITUTED BY THIS DEBENTURE AND, WHEN REASONABLY REQUIRED BY THE CHARGEE,
PRODUCE TO IT PROOF OF SUCH PAYMENT;


 


(C)           CONTRACTS: COMPLY IN ALL MATERIAL RESPECTS WITH THE TERMS OF ALL
AGREEMENTS, ASSIGNMENTS, CONTRACTS, CONVEYANCES, GRANTS AND OTHER DEEDS AND
DOCUMENTS FOR THE TIME BEING BINDING ON IT OR AFFECTING ITS LAND OR ITS USE OR
ENJOYMENT AND NOT TAKE ANY ACTION WHICH, OR OMIT TO TAKE ANY ACTION THE OMISSION
OF WHICH, RESULTS IN ANY OF ITS INTERESTS OR ESTATES IN ITS LAND BEING ADVERSELY
AFFECTED;


 


(D)           COMPLIANCE WITH LEASE: PUNCTUALLY PAY THE RENTS RESERVED BY AND
OBSERVE AND PERFORM IN ALL MATERIAL RESPECTS THE OTHER MATERIAL COVENANTS,
AGREEMENTS OR OBLIGATIONS ON ITS PART TO BE OBSERVED AND PERFORMED WHICH ARE
CONTAINED IN ANY LEASE, AGREEMENT FOR LEASE, TENANCY AGREEMENT OR LICENCE TO
OCCUPY RELATING TO ANY LAND AND ENFORCE THE OBSERVANCE AND PERFORMANCE BY THE
LANDLORD OR LICENSOR OF ITS MATERIAL OBLIGATIONS UNDER ANY SUCH DOCUMENT;


 


(E)           NOTICES, ORDERS AND PROPOSALS: SUPPLY TO THE CHARGEE COPIES OF ANY
NOTICE, ORDER OR PROPOSAL AFFECTING ITS LAND WHICH MAY BE MATERIALLY ADVERSE TO
THE INTERESTS OF THE CHARGEE:

 

(I)         WITHIN SEVEN DAYS OF RECEIPT WHERE IT IS RECEIVED FROM ANY COMPETENT
AUTHORITY OR TENANT; AND

 

(II)        WITHIN THREE DAYS OF RECEIPT WHERE IT IS RECEIVED FROM ANY LANDLORD,

 

AND AT ITS COST EITHER PUNCTUALLY COMPLY WITH SUCH NOTICE OR ORDER OR (IF SO
REQUESTED BY THE CHARGEE MAKE OR JOIN WITH THE CHARGEE IN MAKING SUCH OBJECTIONS
OR REPRESENTATIONS OR TAKING SUCH OTHER STEPS AS THE CHARGEE MAY THINK FIT;


 


(F)            BUILDING OPERATIONS: COMPLETE WITH REASONABLE EXPEDITION ANY
BUILDING OPERATIONS TO THE REASONABLE SATISFACTION OF ANY COMPETENT AUTHORITY
AND IN CONFORMITY WITH ALL REQUISITE PLANNING AND BY-LAW CONSENTS;


 


(G)           VALUATION REPORTS: PROMPTLY ON RECEIPT, CAUSE A COPY OF EACH
PROFESSIONAL VALUATION REPORT WHICH IT OBTAINS IN RELATION TO ITS LAND TO BE
PROVIDED TO THE CHARGEE;


 


(H)           NOTIFICATION OF NON-COMPLIANCE: NOTIFY THE CHARGEE, PROMPTLY ON
RECEIPT, OF ANY CLAIM, NOTICE OR OTHER COMMUNICATION RECEIVED BY IT ALLEGING
NON-COMPLIANCE BY IT IN RELATION TO ANY MATTER REFERRED TO IN THIS CLAUSE 12.1;


 


(I)            ACQUISITIONS: NOTIFY THE CHARGEE IMMEDIATELY UPON ITS ACQUISITION
OF ANY LAND;


 


(J)            ACCESS TO LAND: PERMIT THE CHARGEE (BUT WITHOUT THE CHARGEE BEING
UNDER ANY OBLIGATION TO DO SO) TO:

 

(I)       INSPECT, AT REASONABLE TIMES AND ON REASONABLE NOTICE, ANY OF ITS
LAND, AND

 

(II)      ENTER UPON ALL OR ANY OF ITS LAND TO EFFECT SUCH REPAIRS AS THE
CHARGEE MAY CONSIDER NECESSARY, WITHOUT BECOMING LIABLE AS A MORTGAGEE IN
POSSESSION.

 


12.2         NEGATIVE COVENANTS


 


SAVE AS MAY BE PERMITTED UNDER THE FINANCE DOCUMENTS, THE CHARGOR SHALL NOT
WITHOUT THE PRIOR WRITTEN CONSENT OF THE CHARGEE:

 

14

--------------------------------------------------------------------------------


 


(A)           NO BUILDING: CARRY OUT ANY BUILDING WORK ON ITS LAND, OR MAKE ANY
STRUCTURAL ALTERATION TO ANY BUILDING ON ITS LAND, OR APPLY FOR ANY PLANNING
CONSENT FOR THE DEVELOPMENT OR CHANGE OF USE OF ITS LAND, OR AT ANY TIME SEVER,
REMOVE OR DISPOSE OF ANY FIXTURE ON IT IF ANY SUCH ACTION WOULD BE REASONABLY
LIKELY TO MATERIALLY ADVERSELY AFFECT THE VALUE OF SUCH LAND;

 


(B)           NO ONEROUS OBLIGATIONS: ENTER INTO ANY ONEROUS OR RESTRICTIVE
OBLIGATION AFFECTING ITS LAND OR CREATE OR PERMIT TO ARISE ANY OVERRIDING
INTEREST OR ANY EASEMENT OR RIGHT WHATEVER IN OR OVER IT WHICH WOULD BE
REASONABLY LIKELY TO AFFECT ADVERSELY ITS VALUE OR THE VALUE OF THE SECURITY
CONSTITUTED BY THIS DEBENTURE OVER IT;


 


(C)           NO LEASING: EXERCISE ANY POWER OF LEASING IN RELATION TO ITS LAND,
OR ACCEPT SURRENDERS OF LEASES OF ANY LAND OR AGREE TO DO SO;


 


(D)           NO LEASE EXTENSIONS: EXTEND, RENEW ON SUBSTANTIALLY DIFFERENT
TERMS OR VARY ANY LEASE OR TENANCY AGREEMENT OR GIVE ANY LICENCE TO ASSIGN OR
UNDERLET IN RELATION TO ITS LAND;


 


(E)           NO ELECTIONS: MAKE ANY ELECTION TO WAIVE THE EXEMPTION UNDER
PARAGRAPH 2 OF SCHEDULE 10 OF THE VALUE ADDED TAX ACT 1994 IN ITS CAPACITY AS
LANDLORD OF ANY SUCH LAND;


 


(F)            POSSESSION: PART WITH POSSESSION OF ITS LAND (EXCEPT ON THE
DETERMINATION OF ANY LEASE, TENANCY OR LICENCE GRANTED TO IT OR AS PERMITTED
UNDER PARAGRAPH (C) ABOVE OR PARAGRAPH (G) BELOW); OR


 


(G)           NO SHARING: SHARE THE OCCUPATION OF ANY LAND WITH ANY OTHER PERSON
OR AGREE TO DO SO OTHER THAN FOR THE PURPOSES OF CONFERENCES, MUSIC, SPECIAL
EVENTS, AND EXHIBITION VENUES PROVIDED THAT IN NONE OF THE FOREGOING INSTANCES
IS THE RELATIONSHIP OF LANDLORD AND TENANT CREATED OR EXCLUSIVE POSSESSION
CONFERRED.

 


12.3         CONSOLIDATION OF MORTGAGES


 


SECTION 93 OF THE LAW OF PROPERTY ACT 1925, DEALING WITH THE CONSOLIDATION OF
MORTGAGES, SHALL NOT APPLY TO THIS DEBENTURE.

 

13.           Plant, Machinery & Equipment

 

The Chargor shall:


 


13.1         MAINTENANCE:  KEEP AND MAINTAIN THE PLANT, MACHINERY & EQUIPMENT IN
GOOD AND SERVICEABLE REPAIR AND CONDITION AND WORKING ORDER, AND:


 


(A)        AT ITS OWN EXPENSE, REPLACE ALL WORN OR DAMAGED PARTS THEREOF AND
MAKE ALL ALTERATIONS OR MODIFICATIONS REQUIRED THERETO BY APPLICABLE LAW OR
REGULATION;


 


(B)        SAVE AS PROVIDED IN PARAGRAPH (A) ABOVE, NOT MAKE ANY ALTERATIONS,
ADDITIONS OR MODIFICATIONS THERETO WITHOUT THE CHARGOR’S PRIOR WRITTEN CONSENT;


 


(C)        NOT PERMIT ANY ITEM OF PLANT, MACHINERY & EQUIPMENT TO BE USED OR
HANDLED OTHER THAN IN COMPLIANCE WITH ALL APPLICABLE LAWS AND IN A CAREFUL AND
PROPER BY PERSONS PROPERLY QUALIFIED AND TRAINED TO USE IT AND IN ACCORDANCE
WITH ALL OPERATING INSTRUCTIONS GIVEN BY THE SUPPLIER OR MANUFACTURER THEREOF;


 


(D)        NOT PERMIT ANY ITEM OF PLANT, MACHINERY & EQUIPMENT TO BE OVERLOADED
OR TO BE USED FOR ANY PURPOSE FOR WHICH IT IS NOT DESIGNED OR REASONABLY
SUITABLE

 

15

--------------------------------------------------------------------------------


 


(E)        WHERE IT IS UNECONOMIC TO MAINTAIN OR REPAIR ANY ITEM OF PLANT,
MACHINERY & EQUIPMENT AS REQUIRED BY THIS CLAUSE 13.1, REPLACE SUCH ITEM WITH
ANOTHER SIMILAR ITEM OF EQUAL OR GREATER QUALITY OR VALUE;


 


13.2         PLATING:  IF SO REQUIRED BY THE CHARGEE, PLACE AND MAINTAIN AT THE
CHARGOR’S EXPENSE ON EACH ITEM OF PLANT, MACHINERY & EQUIPMENT THE VALUE OF
WHICH IS EQUAL TO OR GREATER THAN £2,500 (UNLESS A DEFAULT HAS OCCURRED, IN
WHICH CASE THE THRESHOLD OF £2,500 SHALL NOT APPLY), IN A CONSPICUOUS PLACE, A
CLEARLY LEGIBLE IDENTIFICATION PLATE CONTAINING THE FOLLOWING WORDING:

 

“NOTICE OF SECURITY INTEREST

 

This item and the ancillary equipment is subject to a mortgage dated [         
] 200[  ] in favour of Faunus Group International, Inc”; and


 


13.3         REMOVAL:  NOT UNFIX OR REMOVE ANY ITEM OF PLANT, MACHINERY OR
EQUIPMENT FROM THE LAND ON WHICH IT IS KEPT AS AT THE DATE OF THIS DEBENTURE,
EXCEPT FOR THE PURPOSE OF EFFECTING NECESSARY MAINTENANCE OR REPAIRS TO OR
REPLACING IT IN ACCORDANCE WITH CLAUSE 13.1 (MAINTENANCE) (AND THE CHARGOR
SHALL, FORTHWITH UPON REQUEST BY THE CHARGEE, PROVIDE THE CHARGEE WITH WRITTEN
CONFIRMATION OF THE CURRENT LOCATION(S) OF THE PLANT, MACHINERY & EQUIPMENT

 

14.           Intellectual Property Rights

 


14.1         POSITIVE COVENANTS


 


THE CHARGOR SHALL:


 


(A)           CONSENTS: PROMPTLY OBTAIN ANY CONSENT REQUIRED FOR THE CREATION OF
A FIXED CHARGE OVER ANY INTELLECTUAL PROPERTY RIGHTS;


 


(B)           FILINGS AND REGISTRATIONS: VIA THE AGENCY CREATED IN THIS
PARAGRAPH, PROMPTLY FILE AND REGISTER IN OR WITH SUCH PATENT, TRADE MARK OR
OTHER INTELLECTUAL PROPERTY REGISTER OR AUTHORITY AS MAY BE AVAILABLE FOR THE
PURPOSE (IN THE UK OR ELSEWHERE) IN SUCH NAME AS MAY BE REQUIRED BY THE LAW OF
THE PLACE OF REGISTRATION, SUCH OF THE FOLLOWING AS MAY BE CAPABLE OF FILING OR
REGISTRATION THERE:

 

(I)            THIS DEBENTURE;

 

(II)           IF SO REQUESTED BY THE CHARGEE ALL LICENCES OF INTELLECTUAL
PROPERTY GRANTED TO OR ACQUIRED BY IT; AND

 

(III)          ALL FUTURE ASSIGNMENTS, MORTGAGES AND/OR CHARGES OF INTELLECTUAL
PROPERTY RIGHTS MADE PURSUANT TO THIS DEBENTURE,

 

AND MAINTAIN OR RENEW SUCH FILINGS AND REGISTRATIONS WHERE APPLICABLE.  THE
CHARGOR HEREBY APPOINTS THE CHARGEE AS ITS AUTHORISED AGENT TO MAKE ANY FILINGS,
REGISTRATIONS OR RENEWALS REFERRED TO IN THIS PARAGRAPH (B) AT THE UK PATENT
OFFICE OR OTHERWISE AS THE CHARGEE SHALL SEE FIT.

 


14.2         NEGATIVE COVENANTS


 


SAVE AS MAY BE EXPRESSLY PERMITTED UNDER THE FINANCE DOCUMENTS, THE CHARGOR
SHALL NOT EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE CHARGEE:


 


(A)           NO DISPOSALS ETC: SELL, ASSIGN, LEASE, LICENSE, SUB-LICENSE OR
GRANT ANY INTEREST IN ITS INTELLECTUAL PROPERTY RIGHTS, OR PURPORT OR AGREE TO
DO SO OR PART WITH POSSESSION OR OWNERSHIP OF THEM, OR ALLOW ANY THIRD PARTY
ACCESS TO, OR THE RIGHT TO USE OR EXPLOIT, ANY INTELLECTUAL PROPERTY RIGHTS;

 

16

--------------------------------------------------------------------------------


 


(B)           CONTRACTS: ENTER INTO ANY CONTRACT OR ARRANGEMENT FOR SUPPLY OR
OTHERWISE WHEREBY ANY THIRD PARTY OBTAINS ANY ASSIGNMENT OF OR ANY RIGHT OR
LICENCE IN RELATION TO ANY INTELLECTUAL PROPERTY RIGHTS ON THE OCCURRENCE OR
NON-OCCURRENCE OF ANY FUTURE EVENT OR CIRCUMSTANCE WHATEVER;


 


(C)           TRADE MARKS: AMEND THE SPECIFICATION OF ANY REGISTERED TRADE MARK
INCLUDED IN ITS INTELLECTUAL PROPERTY RIGHTS TO THE EXTENT THAT IT WOULD BE
LIKELY TO MATERIALLY ADVERSELY AFFECT ITS VALUE OR THE VALUE OF THE SECURITY
CONSTITUTED BY THIS DEBENTURE OR AUTHORISE OR PERMIT ANY THIRD PARTY TO REGISTER
ANY TRADE MARK WHICH IS THE SAME AS OR CONFUSINGLY SIMILAR TO ANY SUCH TRADE
MARK IN RESPECT OF GOODS OR SERVICES WHICH ARE THE SAME AS OR SIMILAR TO THE
GOODS OR SERVICES FOR WHICH SUCH TRADE MARK IS REGISTERED;


 


(D)           PATENTS: AMEND THE SPECIFICATION OR DRAWINGS REFERRED TO IN ANY
GRANTED PATENT; OR


 


(E)           CHARGEE’S NAME: USE THE CHARGEE’S NAME IN OR JOIN THE CHARGEE INTO
ANY PROCEEDINGS RELATING TO INFRINGEMENT OR OWNERSHIP OF ANY INTELLECTUAL
PROPERTY RIGHTS.

 

15.           Specified Investments


 


VOTING AND OTHER RIGHTS: THE CHARGOR UNDERTAKES NOT TO EXERCISE ANY VOTING OR
OTHER RIGHTS IN A WAY WHICH WOULD BE REASONABLY LIKELY TO PREJUDICE THE VALUE OF
ITS SPECIFIED INVESTMENTS OR OTHERWISE TO JEOPARDISE THE SECURITY CONSTITUTED BY
THIS DEBENTURE OVER THEM.  UNLESS AND UNTIL THE OCCURRENCE OF A DECLARED
DEFAULT:


 


(A)           ALL VOTING AND OTHER RIGHTS ATTACHING TO SPECIFIED INVESTMENTS
BELONGING TO THE CHARGOR SHALL CONTINUE TO BE EXERCISED BY THE CHARGOR FOR SO
LONG AS IT REMAINS THEIR REGISTERED OWNER AND THE CHARGOR SHALL NOT PERMIT ANY
PERSON OTHER THAN THE CHARGOR, THE CHARGEE OR THE CHARGEE’S NOMINEE TO BE
REGISTERED AS HOLDER OF SUCH SPECIFIED INVESTMENTS OR ANY PART OF THEM; AND


 


(B)           IF SPECIFIED INVESTMENTS BELONGING TO THE CHARGOR ARE REGISTERED
IN THE NAME OF THE CHARGEE OR THE CHARGEE’S NOMINEE, ALL VOTING AND OTHER RIGHTS
ATTACHING TO THEM SHALL BE EXERCISED BY THE CHARGEE OR THE CHARGEE’S NOMINEE IN
ACCORDANCE WITH INSTRUCTIONS IN WRITING FROM TIME TO TIME RECEIVED FROM THE
CHARGOR AND, IN THE ABSENCE OF ANY SUCH INSTRUCTIONS, THE CHARGEE OR THE
CHARGEE’S NOMINEE SHALL NOT EXERCISE ANY SUCH RIGHTS.

 

16.           Opening of New Accounts

 


16.1         CREATION OF NEW ACCOUNT


 


ON RECEIVING NOTICE THAT THE CHARGOR HAS GRANTED SECURITY OVER OR OTHERWISE
ENCUMBERED OR DISPOSED OF ANY OF ITS ASSETS IN CONTRAVENTION OF ANY FINANCE
DOCUMENT, THE CHARGEE MAY RULE OFF ALL ITS ACCOUNTS AND OPEN NEW ACCOUNTS WITH
THE CHARGOR.

 


16.2         CREDITS TO NEW ACCOUNT


 


IF THE CHARGEE DOES NOT OPEN A NEW ACCOUNT IMMEDIATELY ON RECEIPT OF SUCH
NOTICE, IT SHALL NEVERTHELESS BE TREATED AS IF IT HAD DONE SO ON THAT DAY. FROM
THAT DAY, ALL PAYMENTS MADE BY THE CHARGOR TO THE CHARGEE SHALL BE TREATED AS
HAVING BEEN CREDITED TO A NEW ACCOUNT AND SHALL NOT OPERATE TO REDUCE THE AMOUNT
OWING FROM THE CHARGOR UNDER ANY FINANCE DOCUMENT AT THE TIME WHEN IT RECEIVED
SUCH NOTICE.

 

17

--------------------------------------------------------------------------------



 

17.           Powers of Sale, Leasing and Accepting Surrenders

 


17.1         SECTION 103 OF THE LPA


 


SECTION 103 OF THE LAW OF PROPERTY ACT 1925 SHALL NOT APPLY TO THIS DEBENTURE,
AND THE STATUTORY POWER OF SALE SHALL ARISE ON, AND BE EXERCISABLE AT ANY TIME
AFTER, THE EXECUTION OF THIS DEBENTURE.  HOWEVER, THE CHARGEE SHALL NOT EXERCISE
SUCH POWER OF SALE UNTIL THIS DEBENTURE HAS BECOME ENFORCEABLE IN ACCORDANCE
WITH CLAUSE 18.1.


 


17.2         POWERS OF SALE EXTENDED


 


THE STATUTORY POWERS OF SALE, LEASING AND ACCEPTING SURRENDERS EXERCISABLE BY
THE CHARGEE BY VIRTUE OF THIS DEBENTURE ARE EXTENDED SO AS TO AUTHORISE THE
CHARGEE (WHETHER IN ITS OWN NAME OR THAT OF THE CHARGOR) TO:


 


(A)           GRANT A LEASE OF ANY LAND VESTED IN THE CHARGOR OR IN WHICH IT HAS
AN INTEREST ON SUCH TERMS AND CONDITIONS AS THE CHARGEE SHALL THINK FIT; AND


 


(B)           SEVER ANY FIXTURES FROM LAND VESTED IN THE CHARGOR AND SELL THEM
SEPARATELY.

 

18.           Appointment of a Receiver or an Administrator

 


18.1         APPOINTMENT


 


PARAGRAPH 14 OF SCHEDULE B1 TO THE INSOLVENCY ACT 1986 SHALL APPLY TO THIS
DEBENTURE.  AT ANY TIME AFTER:


 


(A)           THE OCCURRENCE OF A DECLARED DEFAULT; OR


 


(B)           A REQUEST HAS BEEN MADE BY THE CHARGOR TO THE CHARGEE FOR THE
APPOINTMENT OF A RECEIVER OR AN ADMINISTRATOR OVER ITS ASSETS OR IN RESPECT OF
THE CHARGOR,


 


THEN THIS DEBENTURE SHALL BECOME ENFORCEABLE AND, NOTWITHSTANDING THE TERMS OF
ANY OTHER AGREEMENT BETWEEN THE CHARGOR AND ANY OTHER PERSON (INCLUDING THE
CHARGEE), THE CHARGEE MAY (UNLESS PRECLUDED BY LAW) APPOINT IN WRITING ANY
PERSON OR PERSONS TO BE A RECEIVER AND MANAGER OR RECEIVERS AND MANAGERS OF ALL
OR ANY PART OF THE ASSETS OF THE CHARGOR OR, AN ADMINISTRATOR OR ADMINISTRATORS
OF THE CHARGOR, AS THE CHARGEE MAY CHOOSE IN ITS ENTIRE DISCRETION.

 


18.2         POWER TO ACT SEPARATELY


 


WHERE MORE THAN ONE RECEIVER OR ADMINISTRATOR IS APPOINTED, THE APPOINTEES SHALL
HAVE POWER TO ACT SEPARATELY UNLESS THE CHARGEE SHALL SPECIFY TO THE CONTRARY.

 


18.3         RECEIVER’S REMUNERATION


 


THE CHARGEE MAY FROM TIME TO TIME DETERMINE THE REMUNERATION OF A RECEIVER.

 


18.4         REMOVAL OF RECEIVER


 


THE CHARGEE MAY (SUBJECT TO SECTION 45 OF THE INSOLVENCY ACT 1986) REMOVE A
RECEIVER FROM ALL OR ANY OF THE ASSETS OF WHICH HE IS THE RECEIVER.

 


18.5         FURTHER APPOINTMENTS OF A RECEIVER


 


SUCH AN APPOINTMENT OF A RECEIVER SHALL NOT PRECLUDE:

 

18

--------------------------------------------------------------------------------



 


(A)                                  THE CHARGEE FROM MAKING ANY SUBSEQUENT
APPOINTMENT OF A RECEIVER OVER ALL OR ANY ASSETS OVER WHICH A RECEIVER HAS NOT
PREVIOUSLY BEEN APPOINTED OR HAS CEASED TO ACT; OR


 


(B)                                 THE APPOINTMENT OF AN ADDITIONAL RECEIVER TO
ACT WHILE THE FIRST RECEIVER CONTINUES TO ACT.


 


18.6                           RECEIVER’S AGENCY


 


THE RECEIVER SHALL BE THE AGENT OF THE CHARGOR (WHICH SHALL BE SOLELY LIABLE FOR
HIS ACTS, DEFAULTS AND REMUNERATION) UNLESS AND UNTIL THE CHARGOR GOES INTO
LIQUIDATION, AFTER WHICH TIME HE SHALL ACT AS PRINCIPAL AND SHALL NOT BECOME THE
AGENT OF THE CHARGEE.


 

19.                                Powers of a Receiver


 


THE RECEIVER MAY EXERCISE, IN RELATION TO THE CHARGOR OVER WHOSE ASSETS HE IS
APPOINTED, ALL THE POWERS, RIGHTS AND DISCRETIONS SET OUT IN SCHEDULES 1 AND 2
TO THE INSOLVENCY ACT 1986 AND IN PARTICULAR, BY WAY OF ADDITION TO AND WITHOUT
LIMITING SUCH POWERS, THE RECEIVER MAY, WITH OR WITHOUT THE CONCURRENCE OF
OTHERS:


 


(A)                                  SELL, LEASE, LET, LICENSE, GRANT OPTIONS
OVER AND VARY THE TERMS OF, TERMINATE OR ACCEPT SURRENDERS OF LEASES, LICENCES
OR TENANCIES OF, ALL OR ANY OF THE ASSETS OF THE CHARGOR, WITHOUT THE NEED TO
OBSERVE ANY OF THE PROVISIONS OF SECTIONS 99 AND 100 OF THE LAW OF PROPERTY ACT
1925, IN SUCH MANNER AND GENERALLY ON SUCH TERMS AND CONDITIONS AS HE SHALL
THINK FIT IN HIS ABSOLUTE AND UNFETTERED DISCRETION AND ANY SUCH SALE OR
DISPOSITION MAY BE FOR CASH, INVESTMENTS OR OTHER VALUABLE CONSIDERATION (IN
EACH CASE PAYABLE IN A LUMP SUM OR BY INSTALMENTS) AND CARRY ANY SUCH
TRANSACTIONS INTO EFFECT IN THE NAME OF AND ON BEHALF OF THE CHARGOR;


 


(B)                                 PROMOTE THE FORMATION OF A SUBSIDIARY OF THE
CHARGOR WITH A VIEW TO SUCH SUBSIDIARY PURCHASING, LEASING, LICENSING OR
OTHERWISE ACQUIRING INTERESTS IN ALL OR ANY OF THE ASSETS OF THE CHARGOR;


 


(C)                                  SEVER ANY FIXTURES FROM LAND AND/OR SELL
THEM SEPARATELY;


 


(D)                                 EXERCISE ALL VOTING AND OTHER RIGHTS
ATTACHING TO INVESTMENTS OWNED BY THE CHARGOR;


 


(E)                                  ARRANGE FOR THE PURCHASE, LEASE, LICENCE OR
ACQUISITION OF ALL OR ANY ASSETS OF THE CHARGOR BY ANY SUBSIDIARY CONTEMPLATED
BY PARAGRAPH (B) ABOVE ON A BASIS WHEREBY THE CONSIDERATION MAY BE FOR CASH,
INVESTMENTS, SHARES OF PROFITS OR SUMS CALCULATED BY REFERENCE TO PROFITS OR
TURNOVER OR ROYALTIES OR LICENCE FEES OR OTHERWISE, WHETHER OR NOT SECURED ON
THE ASSETS OF SUCH SUBSIDIARY AND WHETHER OR NOT SUCH CONSIDERATION IS PAYABLE
OR RECEIVABLE IN A LUMP SUM OR BY INSTALMENTS OVER SUCH PERIOD AS THE RECEIVER
MAY THINK FIT;


 


(F)                                    MAKE ANY ARRANGEMENT OR COMPROMISE WITH
THE CHARGEE OR OTHERS AS HE SHALL THINK FIT;


 


(G)                                 MAKE AND EFFECT ALL REPAIRS, RENEWALS AND
IMPROVEMENTS TO THE ASSETS OF THE CHARGOR AND EFFECT, RENEW OR INCREASE
INSURANCES ON SUCH TERMS AND AGAINST SUCH RISKS AS HE SHALL THINK FIT;


 


(H)                                 APPOINT MANAGERS, OFFICERS AND AGENTS FOR
THE ABOVE PURPOSES AT SUCH REMUNERATION AS THE RECEIVER MAY DETERMINE;


 


(I)                                     REDEEM ANY PRIOR SECURITY INTEREST AND
SETTLE AND PASS THE ACCOUNTS OF THE ENCUMBRANCER AND ANY ACCOUNTS SO SETTLED AND
PASSED SHALL (SUBJECT TO ANY MANIFEST

 

19

--------------------------------------------------------------------------------


 


ERROR) BE CONCLUSIVE AND BINDING ON THE CHARGOR AND THE MONEY SO PAID SHALL BE
DEEMED AN EXPENSE PROPERLY INCURRED BY THE RECEIVER;


 


(J)                                     PAY THE PROPER ADMINISTRATIVE CHARGES OF
THE CHARGEE IN RESPECT OF TIME SPENT BY THEIR AGENTS AND EMPLOYEES IN DEALING
WITH MATTERS RAISED BY THE RECEIVER OR RELATING TO THE RECEIVERSHIP OF THE
CHARGOR;


 


(K)                                  COMMENCE AND/OR COMPLETE ANY BUILDING
OPERATIONS UPON ANY LAND OF THE CHARGOR AND APPLY FOR AND OBTAIN ANY PLANNING
PERMISSIONS, BUILDING REGULATION CONSENTS OR LICENCES, IN EACH CASE AS HE MAY IN
HIS ABSOLUTE DISCRETION THINK FIT;


 


(L)                                     TAKE ALL STEPS NECESSARY TO EFFECT ALL
REGISTRATIONS, RENEWALS, APPLICATIONS AND NOTIFICATIONS AS THE RECEIVER MAY IN
HIS DISCRETION THINK PRUDENT TO MAINTAIN IN FORCE OR PROTECT ANY OF THE
CHARGOR’S INTELLECTUAL PROPERTY RIGHTS; AND


 


(M)                               DO ALL SUCH OTHER ACTS AND THINGS AS MAY BE
CONSIDERED BY THE RECEIVER TO BE INCIDENTAL OR CONDUCIVE TO ANY OF THE ABOVE
MATTERS OR POWERS OR OTHERWISE INCIDENTAL OR CONDUCIVE TO THE PRESERVATION,
IMPROVEMENT OR REALISATION OF THE RELEVANT ASSETS.

 

20.                                 Power of attorney


 


20.1                           APPOINTMENT OF ATTORNEY


 


THE CHARGOR, BY WAY OF SECURITY AND TO MORE FULLY SECURE THE PERFORMANCE OF ITS
OBLIGATIONS UNDER THIS DEBENTURE, HEREBY IRREVOCABLY APPOINTS THE CHARGEE
(WHETHER OR NOT A RECEIVER OR ADMINISTRATOR HAS BEEN APPOINTED) AND ANY RECEIVER
SEPARATELY TO BE ITS ATTORNEY (WITH FULL POWER TO APPOINT SUBSTITUTES AND TO
DELEGATE) WITH POWER IN ITS NAME AND ON ITS BEHALF, AND AS ITS ACT AND DEED OR
OTHERWISE, TO:


 


(A)                                  DO ANYTHING WHICH THE CHARGOR IS OBLIGED TO
DO (BUT HAS NOT DONE) IN ACCORDANCE WITH THIS DEBENTURE, INCLUDING TO EXECUTE
AND DELIVER AND OTHERWISE PERFECT ANY AGREEMENT, ASSURANCE, DEED, INSTRUMENT OR
DOCUMENT; AND


 


(B)                                 ENABLE THE CHARGEE OR ANY SUCH RECEIVER TO
EXERCISE (OR TO DELEGATE) ALL OR ANY OF THE RIGHTS CONFERRED ON IT BY THIS
DEBENTURE OR BY STATUTE IN RELATION TO THIS DEBENTURE OR THE ASSETS MORTGAGED,
ASSIGNED OR CHARGED, OR PURPORTED TO BE MORTGAGED, ASSIGNED OR CHARGED, BY IT
HEREUNDER.

 


20.2                           RATIFICATION


 


THE CHARGOR RATIFIES AND CONFIRMS WHATEVER ANY ATTORNEY DOES OR PURPORTS TO DO
PURSUANT TO HIS APPOINTMENT UNDER THIS CLAUSE.

 


20.3                           SUMS RECOVERABLE


 


ALL SUMS EXPENDED BY THE CHARGEE OR ANY RECEIVER UNDER THIS CLAUSE 20 SHALL BE
RECOVERABLE FROM THE CHARGOR UNDER CLAUSE 25 (COSTS, EXPENSES AND LIABILITIES).

 

21.                                Other powers exercisable by the Chargee


 


21.1                           RECEIVER’S POWERS


 


ALL POWERS OF A RECEIVER CONFERRED BY THIS DEBENTURE MAY BE EXERCISED BY THE
CHARGEE AFTER THIS DEBENTURE HAS BECOME ENFORCEABLE.  IN THAT EVENT, PARAGRAPH
(I) OF CLAUSE 19 (POWERS OF A RECEIVER) SHALL BE READ AND CONSTRUED AS IF THE
WORDS “BE CHARGED ON THE ASSETS OF THE

 

20

--------------------------------------------------------------------------------


 


CHARGOR” WERE SUBSTITUTED FOR THE WORDS “BE DEEMED AN EXPENSE PROPERLY INCURRED
BY THE RECEIVER”.

 


21.2                           RECEIPT OF DEBTS


 


THE CHARGEE OR ANY MANAGER, OFFICER, NOMINEE OR AGENT OF THE CHARGEE IS HEREBY
IRREVOCABLY EMPOWERED TO:


 


(A)                                  RECEIVE ALL TRADE DEBTS  AND OTHER DEBTS
AND CLAIMS WHICH MAY BE ASSIGNED TO THE CHARGEE PURSUANT TO THIS DEBENTURE
AND/OR CLAUSE 10 (FURTHER ASSURANCE);


 


(B)                                 ON PAYMENT GIVE AN EFFECTUAL DISCHARGE FOR
THEM AND ON NON-PAYMENT TO TAKE AND INSTITUTE (IF THE CHARGEE IN ITS SOLE
DISCRETION SO DECIDES) ALL STEPS AND PROCEEDINGS EITHER IN THE NAME OF THE
CHARGOR OR IN THE NAME OF THE CHARGEE FOR THEIR RECOVERY; AND


 


(C)                                  AGREE ACCOUNTS AND MAKE ALLOWANCES AND GIVE
TIME TO ANY SURETY.


 


THE CHARGOR RATIFIES AND CONFIRMS WHATEVER THE CHARGEE OR ANY MANAGER OR OFFICER
OF THE CHARGEE SHALL DO OR PURPORT TO DO UNDER THIS CLAUSE.


 


21.3                           CHARGEE’S POWERS


 


THE CHARGEE SHALL HAVE NO LIABILITY OR RESPONSIBILITY TO THE CHARGOR ARISING OUT
OF THE EXERCISE OR NON-EXERCISE OF THE POWERS CONFERRED ON IT BY THIS CLAUSE 21,
EXCEPT FOR GROSS NEGLIGENCE OR WILFUL MISCONDUCT.


 


21.4                           NO DUTY OF ENQUIRY


 


THE CHARGEE NEED NOT ENQUIRE AS TO THE SUFFICIENCY OF ANY SUMS RECEIVED BY IT IN
RESPECT OF ANY DEBT OR CLAIM OR MAKE ANY CLAIM OR TAKE ANY OTHER ACTION TO
COLLECT IN OR ENFORCE THEM.


 

22.                                 Application of money received by the Chargee
or a Receiver


 


22.1                           SUSPENSE ACCOUNT


 


UNTIL ALL THE SECURED OBLIGATIONS HAVE BEEN UNCONDITIONALLY AND IRREVOCABLY PAID
AND DISCHARGED IN FULL, THE CHARGEE MAY PLACE AND KEEP TO THE CREDIT OF AN
INTEREST BEARING SUSPENSE ACCOUNT ANY MONEY RECEIVED FROM OR REALISED IN RESPECT
OF THE CHARGOR’S LIABILITY UNDER THIS DEBENTURE.  THE CHARGEE SHALL HAVE NO
INTERMEDIATE OBLIGATION TO APPLY SUCH MONEY IN OR TOWARDS THE DISCHARGE OF ANY
OF THE SECURED OBLIGATIONS.  AMOUNTS STANDING TO THE CREDIT OF ANY SUCH SUSPENSE
ACCOUNT SHALL BEAR INTEREST AT A RATE CONSIDERED BY THE CHARGEE IN GOOD FAITH TO
BE A FAIR MARKET RATE.


 


22.2                           DISCRETION TO APPLY


 


UNTIL ALL SECURED OBLIGATIONS HAVE BEEN UNCONDITIONALLY AND IRREVOCABLY PAID AND
DISCHARGED IN FULL, THE CHARGEE MAY REFRAIN FROM APPLYING OR ENFORCING ANY OTHER
MONEYS, SECURITY OR RIGHTS HELD BY IT IN RESPECT OF THE SECURED OBLIGATIONS OR
MAY APPLY AND ENFORCE SUCH MONEYS, SECURITY OR RIGHTS IN SUCH MANNER AND IN SUCH
ORDER AS IT SHALL DECIDE IN ITS UNFETTERED DISCRETION.

 

21

--------------------------------------------------------------------------------


 

23.                                Protection of third parties


 


23.1                           NO DUTY TO ENQUIRE


 


NO PURCHASER FROM, OR OTHER PERSON DEALING WITH, THE CHARGEE OR ANY RECEIVER OR
ADMINISTRATOR APPOINTED UNDER THIS DEBENTURE SHALL BE CONCERNED TO ENQUIRE
WHETHER ANY OF THE POWERS WHICH THE CHARGEE HAS EXERCISED OR PURPORTED TO
EXERCISE HAS ARISEN OR BECOME EXERCISABLE, OR WHETHER THIS DEBENTURE HAS BECOME
ENFORCEABLE, OR WHETHER A RECEIVER OR ADMINISTRATOR HAS BEEN VALIDLY APPOINTED,
OR WHETHER ANY EVENT OR CAUSE HAS HAPPENED TO AUTHORISE THE CHARGEE OR A
RECEIVER OR ADMINISTRATOR TO ACT OR AS TO THE PROPRIETY OR VALIDITY OF THE
EXERCISE OR PURPORTED EXERCISE OF ANY SUCH POWER, AND THE TITLE OF SUCH A
PURCHASER AND THE POSITION OF SUCH A PERSON SHALL NOT BE IMPEACHABLE BY
REFERENCE TO ANY OF THOSE MATTERS.


 


23.2                           RECEIPT


 


THE RECEIPT OF THE CHARGEE SHALL BE AN ABSOLUTE AND A CONCLUSIVE DISCHARGE TO A
PURCHASER AND SHALL RELIEVE HIM OF ANY OBLIGATION TO SEE TO THE APPLICATION OF
ANY MONEY PAID TO OR BY THE DIRECTION OF THE CHARGEE.


 

24.                                Protection of the Chargee and Receiver


 


24.1                           LIMITATION


 


NEITHER THE CHARGEE NOR ANY RECEIVER SHALL BE LIABLE IN RESPECT OF ANY LIABILITY
WHICH ARISES OUT OF THE EXERCISE OR THE ATTEMPTED OR PURPORTED EXERCISE OF, OR
THE FAILURE TO EXERCISE, ANY OF THEIR RESPECTIVE POWERS UNDER OR BY VIRTUE OF
THIS DEBENTURE, EXCEPT IF AND IN SO FAR AS SUCH LIABILITY RESULTS FROM ITS OWN
GROSS NEGLIGENCE OR WILFUL DEFAULT.


 


24.2                           ENTRY INTO POSSESSION


 


WITHOUT PREJUDICE TO THE GENERALITY OF CLAUSE 24.1 (LIMITATION), NEITHER THE
CHARGEE NOR ANY RECEIVER SHALL BE LIABLE TO ACCOUNT AS MORTGAGEE IN POSSESSION
OR OTHERWISE FOR ANY SUM NOT ACTUALLY RECEIVED BY IT OR HIM RESPECTIVELY.  IF
AND WHENEVER THE CHARGEE ENTERS INTO POSSESSION OF ANY ASSETS, IT SHALL BE
ENTITLED AT ANY TIME AT ITS DISCRETION TO GO OUT OF POSSESSION.


 

25.                                Costs, expenses and liabilities


 


25.1                           COSTS AND EXPENSES


 


THE CHARGOR WILL, WITHIN THREE (3) BUSINESS DAYS OF THE CHARGEE’S WRITTEN DEMAND
FROM TIME TO TIME, REIMBURSE THE CHARGEE FOR ALL COSTS AND EXPENSES (INCLUDING
LEGAL FEES) ON A FULL INDEMNITY BASIS, TOGETHER WITH VAT THEREON, REASONABLY AND
PROPERLY INCURRED BY IT IN CONNECTION WITH:


 


(A)                                  THE NEGOTIATION, PREPARATION, PRINTING,
EXECUTION, COMPLETION AND PERFECTION OF THIS DEBENTURE; AND


 


(B)                                 THE COMPLETION OF THE TRANSACTIONS AND
PERFECTION OF THE SECURITY CONTEMPLATED IN THIS DEBENTURE IN CLAUSE 10 (FURTHER
ASSURANCE).


 


25.2                           ENFORCEMENT COSTS


 


THE CHARGOR WILL, WITHIN THREE (3) BUSINESS DAYS OF THE CHARGEE’S WRITTEN
DEMAND, PAY TO THE CHARGEE, ON A FULL INDEMNITY BASIS, THE AMOUNT OF ALL COSTS
AND EXPENSES (INCLUDING LEGAL, VALUATION, ACCOUNTANCY AND CONSULTANCY FEES AND
DISBURSEMENTS AND OUT-OF-POCKET EXPENSES), AND ANY VAT THEREON, INCURRED BY THE
CHARGEE IN CONNECTION WITH THE EXERCISE, ENFORCEMENT

 

22

--------------------------------------------------------------------------------


 


AND/OR PRESERVATION OF ANY OF ITS RIGHTS UNDER THIS DEBENTURE (OR ANY OF THE
DOCUMENTS CONTEMPLATED BY SUCH DOCUMENTS) OR ANY PROCEEDINGS INSTITUTED BY OR
AGAINST THE CHARGEE, IN ANY JURISDICTION AS A CONSEQUENCE OF TAKING OR HOLDING
THE SECURITY OR ENFORCING THOSE RIGHTS.


 


25.3                           INDEMNITY FOR LIABILITIES


 


THE CHARGOR SHALL ALSO, WITHIN THREE (3) BUSINESS DAYS OF THE CHARGEE’S WRITTEN
DEMAND, REIMBURSE OR PAY TO THE CHARGEE, ITS EMPLOYEES OR AGENTS, ON DEMAND (ON
THE BASIS OF A FULL INDEMNITY) THE AMOUNT OF ALL LIABILITIES INCURRED BY THE
CHARGEE, ITS EMPLOYEES OR AGENTS, IN CONNECTION WITH:


 


(A)                                  ANY DEFAULT OR DELAY BY THE CHARGOR IN THE
PERFORMANCE OF ANY OF ITS OBLIGATIONS UNDER THIS DEBENTURE;


 


(B)                                 THE EXERCISE, OR THE ATTEMPTED OR PURPORTED
EXERCISE, BY OR ON BEHALF OF THE CHARGEE OF ANY OF ITS POWERS OR ANY OTHER
ACTION TAKEN BY OR ON BEHALF OF THE CHARGEE WITH A VIEW TO OR IN CONNECTION WITH
THE RECOVERY OF THE SECURED OBLIGATIONS, THE ENFORCEMENT OF THE SECURITY CREATED
BY THIS DEBENTURE OR FOR ANY OTHER PURPOSE CONTEMPLATED IN THIS DEBENTURE;


 


(C)                                  THE CARRYING OUT OR CONSIDERATION OF ANY
OTHER ACT OR MATTER WHICH THE CHARGEE MAY CONSIDER TO BE CONDUCIVE TO THE
PRESERVATION, IMPROVEMENT OR BENEFIT OF ANY ASSET; AND


 


(D)                                 ANY STAMP DUTY, STAMP DUTY RESERVE TAX OR
SIMILAR TAX WHICH MAY BE PAYABLE AS A RESULT OF THE EXECUTION OR PERFORMANCE OF
THIS DEBENTURE.


 

26.                                Interest on overdue amounts


 


(A)                                  ANY AMOUNT NOT PAID IN ACCORDANCE WITH THIS
DEBENTURE WHEN DUE SHALL (SUBJECT TO PARAGRAPH (B) BELOW) CARRY INTEREST AT THE
RATE AND IN ACCORDANCE WITH THE TERMS CONTAINED IN THE FINANCE DOCUMENTS, OR
OTHER TERMS GOVERNING SUCH AMOUNT, IN RELATION TO OVERDUE SUMS OR AT SUCH OTHER
RATE AS MAY BE AGREED BETWEEN THE CHARGOR AND THE CHARGEE FROM TIME TO TIME.  IN
EACH CASE, INTEREST SHALL ACCRUE ON A DAY TO DAY BASIS UNTIL THE DATE OF
IRREVOCABLE AND UNCONDITIONAL REPAYMENT IN FULL AND, IF UNPAID, SHALL BE
COMPOUNDED ON THE TERMS SO AGREED OR (IN THE ABSENCE OF SUCH AGREED TERMS) WITH
QUARTERLY RESTS ON THE CHARGEE’S USUAL QUARTERLY INTEREST DAYS.  INTEREST SHALL
CONTINUE TO BE CHARGED AND COMPOUNDED ON THIS BASIS AFTER AS WELL AS BEFORE ANY
DEMAND OR JUDGMENT.


 


(B)                                 PARAGRAPH (A) ABOVE SHALL NOT APPLY TO THE
EXTENT THAT DEFAULT INTEREST ON SUCH AMOUNT FOR SUCH PERIOD IS CHARGED PURSUANT
TO THE RELEVANT FINANCE DOCUMENT AND ITSELF CONSTITUTES PART OF THE SECURED
OBLIGATIONS.

 

27.                                Set-off


 


THE CHARGEE MAY (BUT IS NOT OBLIGED TO) RETAIN ANY MONEY STANDING TO THE CREDIT
OF THE CHARGOR WITH THE CHARGEE IN ANY CURRENCY UPON ANY ACCOUNT OR OTHERWISE
(WHETHER OR NOT IN THE CHARGOR’S NAME) AS COVER FOR ANY SECURED OBLIGATIONS
AND/OR AT ANY TIME OR TIMES WITHOUT NOTICE TO THE CHARGOR COMBINE OR CONSOLIDATE
ALL OR ANY OF SUCH MONEY WITH ALL OR SUCH PART OF THE SECURED OBLIGATIONS DUE OR
OWING BY IT AS THE CHARGEE MAY SELECT AND THE CHARGEE MAY PURCHASE WITH ANY SUCH
MONEY ANY OTHER CURRENCY REQUIRED TO EFFECT SUCH COMBINATION OR CONSOLIDATION. 
THE RIGHTS OF THE CHARGEE UNDER THIS CLAUSE 27 ARE IN ADDITION TO, AND NOT IN
SUBSTITUTION FOR, ITS RIGHTS UNDER THE GENERAL LAW.

 

23

--------------------------------------------------------------------------------


 

28.                                Assignment and Transfer by the Chargee


 


28.1                           THE CHARGOR MAY NOT TRANSFER OR ASSIGN ANY OF ITS
RIGHTS UNDER THIS DEBENTURE.


 


28.2                           THE CHARGEE MAY, WITHOUT NOTICE, TRANSFER OR
ASSIGN ALL OR ANY PART OF AND/OR GRANT ONE OR MORE PARTICIPATIONS IN THE
SECURITY (CREATED HEREUNDER) TO ANY COMPANY, PERSON OR BODY AND THE CHARGOR
HEREBY IRREVOCABLY CONSENTS TO ANY SUCH TRANSFER, ASSIGNMENT OR PARTICIPATIONS
(AND THE DISCLOSURE BY THE CHARGEE TO A TRANSFEREE, ASSIGNEE OR PARTICIPANT OF
ANY INFORMATION ABOUT THE CHARGOR OR THE GROUP AND THE SECURITY (CREATED
HEREUNDER) AS THE CHARGEE MAY CONSIDER APPROPRIATE) AND UNDERTAKES TO EXECUTE
ANY DOCUMENTATION THE CHARGEE MAY REQUIRE TO EFFECT ANY SUCH TRANSFER OR
ASSIGNMENT OR PARTICIPATION.


 

29.                                Release of security


 


29.1                           REDEMPTION


 


SUBJECT TO CLAUSE 29.2 (AVOIDANCE OF PAYMENTS), IF ALL SECURED OBLIGATIONS HAVE
BEEN UNCONDITIONALLY AND IRREVOCABLY PAID IN FULL THE CHARGOR IS NOT UNDER ANY
FURTHER ACTUAL OR CONTINGENT LIABILITY TO MAKE ADVANCE OR PROVIDE OTHER
FINANCIAL ACCOMMODATION TO ANY PERSON UNDER ANY FINANCE DOCUMENT, THE CHARGEE
WILL (AT THE REQUEST AND COST OF THE CHARGORS), EXECUTE AND DO ALL SUCH
REASONABLE ACTS AS MAY BE NECESSARY TO RELEASE THE ASSETS FROM THE SECURITY
CONSTITUTED BY THIS DEBENTURE.  SUCH RELEASE SHALL NOT PREJUDICE THE RIGHTS OF
THE CHARGEE UNDER CLAUSE 25 (COSTS, EXPENSES AND LIABILITIES).


 


29.2                           AVOIDANCE OF PAYMENTS


 


IF THE CHARGEE CONSIDERS IN GOOD FAITH THAT ANY AMOUNT RECEIVED IN PAYMENT OR
PURPORTED PAYMENT OF THE SECURED OBLIGATIONS IS CAPABLE OF BEING AVOIDED OR
REDUCED BY VIRTUE OF ANY INSOLVENCY, BANKRUPTCY, LIQUIDATION OR OTHER SIMILAR
LAWS, THE LIABILITY OF THE CHARGOR UNDER THIS DEBENTURE AND THE SECURITY
CONSTITUTED BY THIS DEBENTURE SHALL CONTINUE AND SUCH AMOUNT SHALL NOT BE
CONSIDERED TO HAVE BEEN IRREVOCABLY PAID.


 

30.                                Forbearance, severability, variations and
consents


 


30.1                           DELAY ETC


 


ALL RIGHTS, POWERS AND PRIVILEGES UNDER THIS DEBENTURE SHALL CONTINUE IN FULL
FORCE AND EFFECT, REGARDLESS OF THE CHARGEE EXERCISING, DELAYING IN EXERCISING
OR OMITTING TO EXERCISE ANY OF THEM.


 


30.2                           SEVERABILITY


 


NO PROVISION OF THIS DEBENTURE SHALL BE AVOIDED OR INVALIDATED BY REASON ONLY OF
ONE OR MORE OTHER PROVISIONS BEING INVALID OR UNENFORCEABLE.


 


30.3                           ILLEGALITY, INVALIDITY, UNENFORCEABILITY


 


ANY PROVISION OF THIS DEBENTURE WHICH IS OR BECOMES ILLEGAL, INVALID OR
UNENFORCEABLE SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH ILLEGALITY,
INVALIDITY AND UNENFORCEABILITY, WITHOUT INVALIDATING THE REMAINING PROVISIONS
OF THIS DEBENTURE.


 


30.4                           VARIATIONS


 


NO VARIATION OF THIS DEBENTURE SHALL BE VALID AND CONSTITUTE PART OF THIS
DEBENTURE, UNLESS SUCH VARIATION SHALL HAVE BEEN MADE IN WRITING AND SIGNED BY
THE CHARGEE AND THE CHARGOR.

 

24

--------------------------------------------------------------------------------


 


30.5                           CONSENTS


 


SAVE AS OTHERWISE EXPRESSLY SPECIFIED IN THIS DEBENTURE, ANY CONSENT OF THE
CHARGEE MAY BE GIVEN ABSOLUTELY OR ON ANY TERMS AND SUBJECT TO ANY CONDITIONS AS
THE CHARGEE MAY DETERMINE IN ITS ENTIRE DISCRETION.


 

31.                                Counterparts


 


THIS DEBENTURE MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, AND THIS HAS THE
SAME EFFECT AS IF THE SIGNATURES WERE ON A SINGLE COPY OF THIS DEBENTURE.


 

32.                                Notices

 

The provisions of clause 19 (Notices) of the Recievables Financing Agreement
will apply to all notices and communications to be given under this Debenture as
if such provisions were set out in extenso in this Debenture and as if
references therein to “this Agreement” were references to “this Debenture”.


 

33.                                Third party rights


 


(A)                                  UNLESS EXPRESSLY PROVIDED TO THE CONTRARY
IN THE RECIEVABLES FINANCING AGREEMENT OR THIS DEBENTURE, A PERSON WHO IS NOT A
PARTY TO THIS DEBENTURE HAS NO RIGHTS UNDER THE CONTRACTS (RIGHT OF THIRD
PARTIES) ACT 1999 TO ENFORCE OR TO ENJOY THE BENEFIT OF ANY TERM OF THIS
AGREEMENT.


 


(B)                                 NOTWITHSTANDING ANY TERM OF ANY FINANCE
DOCUMENT, THE CONSENT OF ANY PERSON WHO IS NOT A PARTY TO THIS DEBENTURE IS NOT
REQUIRED TO RESCIND OR VARY THIS DEBENTURE AT ANY TIME.


 

34.                                Governing law


 


THIS DEBENTURE IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
ENGLAND AND WALES.


 

35.                                Enforcement


 


THIS DEBENTURE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH ENGLISH LAW
AND THE OBLIGORS HEREBY SUBMIT TO THE JURISDICTION OF THE ENGLISH COURTS.

 


IN WITNESS OF WHICH THIS DEBENTURE HAS BEEN EXECUTED BY EACH OF THE CHARGEE AND
THE CHARGOR AS A DEED IT SHALL TAKE EFFECT ON THE DATE FIRST SET OUT ABOVE

 

25

--------------------------------------------------------------------------------


 


SCHEDULE 1


 


REGISTERED LAND TO BE MORTGAGED

 

None at the date of this debenture

 

Unregistered land subject to first registration upon the execution of this
Debenture

 

None at the date of this debenture


 


THE ADDRESS FOR SERVICE OF THE CHARGEE IN THE CASE OF REGISTERED LAND IS FAUNUS
GROUP INTERNATIONAL, INC, 80 BROAD STREET, 22ND FLOOR, NEW YORK, NEW YORK 10004

 

26

--------------------------------------------------------------------------------



 


SCHEDULE 2

 

Notice to Account Bank

 

Part 1

 

--------------------------------------------------------------------------------

 

Form of notice to be served at completion by the Chargor on the Account Bank
pursuant to
clause 7.2

 

--------------------------------------------------------------------------------

 

[On the headed notepaper of Chargor]

 

National Westminster Bank Plc

9 Market Place

Oundle, Peterborough, PE8 4BB

 

For the attention of

 

[date]

 

Dear Sirs

 

Debenture dated [·] (the “Debenture”) between Corgenix UK Limited (the
“Chargor”) and Faunus Group International, Inc (the “Chargee”)

 

1.             This letter constitutes notice to you that, under the Debenture,
we have:

 

(a)           charged our Non-vesting Debts and all other Debts (as defined
therein) to the Chargee by way of fixed charge;

 

(b)           undertaken to the Chargee to pay into the account number 09825479
held with you (the “Account”) all money which we receive in respect of our
Non-vesting Debts and all other Debts (as defined therein) and, pending such
payment, to hold all money so received on trust for the Chargee; and

 

(c)           charged all our interests and rights (if any) in or to any money
at any time standing to the credit of the Account to the Chargee by way of fixed
charge.

 

2.             We each hereby irrevocably and unconditionally instruct and
authorise you (notwithstanding any previous instructions which we may have given
you to the contrary):

 

(a)           to disclose to the Chargee, without any reference to or further
authority from us and without any enquiry by you as to the justification for
such disclosure, such information relating to the Account and the amount from
time to time standing to their credit as the Chargee may, at any time and from
time to time, request you to disclose to it;

 

(b)           at any time and from time to time upon receipt by you of
instructions in writing from the Chargee, to pay or release to the Chargee all
or any of the money standing to the credit of the Account and generally to act
in accordance with such instructions in relation to the Account, without any
reference to or further authority from us and without any enquiry by you as to
the justification for such instructions or their validity;

 

27

--------------------------------------------------------------------------------


 

(c)           to comply with the terms of any written instructions in any way
relating or purporting to relate to the Account which you may receive at any
time and from time to time from the Chargee without any reference to or further
authority from us and without any enquiry by you as to the justification for
such notice, statement or instructions or its or their validity;

 

(d)           not to act upon our instructions with regard to the Account unless
the Chargee confirms those instructions to you in writing; and

 

(e)           to hold all sums from time to time standing to the credit of the
Account to the order of the Chargee.

 

3.             The Chargor is not permitted to withdraw any amount from any
Account without the prior written consent of the Chargee.

 

4.             The instructions and authorisations contained in this letter
shall remain in full force and effect until we and the Chargee together give you
notice in writing revoking them.

 

5.             The terms defined in the Debenture shall, where the context so
admits, have the same meaning in this letter.

 

6.             This letter shall be governed by and construed in accordance with
the laws of England and Wales.

 

7.             Please will you acknowledge receipt of this letter and confirm
your acceptance of the instructions and authorisations contained in it by
sending a letter addressed to us and to the Chargee in the form attached to this
letter.

 

Yours faithfully

 

 

 

 

 

 

 

 

 

 

 

For and on behalf of

 

 

CORGENIX UK LIMITED

 

 

 

28

--------------------------------------------------------------------------------


 

Part 2

 

--------------------------------------------------------------------------------

 

Form of Acknowledgement to be delivered by the Account Bank to the Chargee
pursuant to
clause 7.2

 

--------------------------------------------------------------------------------

 

[On the headed notepaper of the Account Bank]

 

To:          Faunus Group International, Inc

80 Broad Street

22nd Floor

New York

NY 10004

 

For the attention of [                         ]

 

[date]

 

Dear Sirs

 

Accounts

 

We hereby acknowledge receipt of a letter (a copy of which is attached) dated
[·] (the “Notice”) addressed to us by the Chargor.  We confirm that we hold the
Account.

 

We hereby agree with the Chargee that we:

 

(a)           accept the instructions contained in the Notice and undertake to
act in accordance and comply with the Notice;

 

(b)           have not received notice of the interest of any third party in the
Account;

 

(c)           have neither claimed or exercised nor will claim or exercise
without your prior written consent any security interest, set-off, counterclaim
or other rights in respect of the Account or funds in it or debts represented by
them;

 

(d)           shall not accept from the Chargor any further instructions
received by us in respect of the Account without having received your written
confirmation of such instructions;

 

(e)           shall pay all moneys received by us for the account of the Chargor
to (and only to) the credit of the Account unless you otherwise agree or direct
in writing; and

 

(f)            shall not permit any amount to be withdrawn from the Account
without your prior written consent.


 


THE EXPRESSIONS DEFINED OR INCORPORATED BY REFERENCE IN THE NOTICE SHALL, UNLESS
THE CONTEXT OTHERWISE REQUIRE, HAVE THE SAME MEANINGS IN THIS LETTER.


 


THIS LETTER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
ENGLAND AND WALES.

 

Yours faithfully

 

 

 

 

 

 

 

 

 

 

 

For and on behalf of

 

 

[Account Bank]

 

 

 

29

--------------------------------------------------------------------------------


 


SCHEDULE 3

 


SPECIFIED INTELLECTUAL PROPERTY

 

Domain Names

 

Domain

 

Registrar

 

Expiry Date

 

Comment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patents

 

Patent Family Title

 

US Patent

 

UK Patent Status

 

European Patent
Application

None at the date of this debenture

 

 

 

 

 

 

 

Trade marks

 

Trade mark

 

Territory

 

Class (es)

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

--------------------------------------------------------------------------------



 


SCHEDULE 4

 

Form of Notice to Insurers

 

To:

 

[date]

 

Dear Sirs

 

We refer to a Debenture (the “Debenture”) dated       2010 made between Faunus
Group International, Inc (the “Chargee”) and ourselves.  Unless otherwise stated
in this letter, terms defined in the Debenture are to have the same meanings as
in this letter.

 

In this letter, “Insurance Documents” means each of the following insurance
policies:

 

Policy name

 

Policy number

 

Insurer

 

Insured

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

We hereby give you notice that we have assigned to the Chargee all our rights,
title and interest in and to the Insurance Documents and charged by way of fixed
charge all insurance and assurance contracts and policies (including the benefit
of all claims arising and all money payable under them) as security for certain
obligations owed by us to the Chargee.

 

We irrevocably and unconditionally instruct and authorise you (notwithstanding
any previous directions which we may have given you to the contrary):

 

1.             to comply with the terms of any written notice or instructions
from the Chargee to effect or renew any such Insurance Document either in its
name or in the name of any member of the Group with an endorsement of the
Chargee’s interest;

 

2.             to procure that the Chargee is shown as first loss payee on the
face of all Insurance Documents;

 

3.             to procure that each Insurance Document contains a provision
under which the proceeds payable in respect of that Insurance Document are
payable to us, the relevant member of the Group or the Chargee; and

 

4.             to procure that each Insurance Document contains:

 

(a)           a mortgagee clause whereby such Insurance Policy will not be
vitiated or avoided in the event of or as a result of any misrepresentation,
act, neglect or failure to make disclosure on the part of the insured party
(other than the Chargee) or any circumstances beyond the control of any insured
party and a waiver of all rights of subrogation against the Chargee; and

 

(b)           terms providing that it will not be invalidated so far as the
Chargee is concerned for failure to pay any premium due without you first giving
to the Chargee not less than seven days’ written notice;

 

31

--------------------------------------------------------------------------------


 

5.             as soon as you become aware that a member of the Group has failed
to pay any premium or renew any insurance, to keep the Chargee’s interest in
such insurance in force up to the full sum insured and for the same risks
(subject to the premium for any such period of extended cover being paid by the
Chargee for the account of the relevant member of the Group);

 

6.             to advise the Chargee of any proposed cancellation of an
Insurance Document at least 14 days before such cancellation is due to take
effect;

 

7.             if the insurance cover is to be reduced or any insured risks are
to be restricted, to advise the Chargee at least 14 days before such reduction
or restriction is due to take effect;

 

8.             to advise the Chargee immediately of any act, omission or event
which comes to the knowledge of you or the relevant insurer (as the case may be)
and which might invalidate the insurance or render it unenforceable, in whole or
in part; and

 

9.             to advise the Chargee if any claim with a value in excess of
£5,000 is rejected by insurers or if insurers impose a reservation of rights
following the notification of any claim.


 


PLEASE SIGN AND RETURN THE ENCLOSED COPY OF THIS NOTICE TO THE CHARGEE (WITH A
COPY TO US) BY WAY OF CONFIRMATION THAT YOU AGREE TO ACT IN ACCORDANCE WITH THE
PROVISIONS OF THIS NOTICE.


 


THE INSTRUCTIONS AND AUTHORISATIONS CONTAINED IN THIS LETTER SHALL REMAIN IN
FULL FORCE AND EFFECT UNTIL WE AND THE CHARGEE TOGETHER GIVE YOU NOTICE IN
WRITING REVOKING THEM.

 


THIS LETTER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
ENGLAND AND WALES.


 


PLEASE CONFIRM YOUR ACKNOWLEDGEMENT OF THIS NOTICE BY SIGNING THE
ACKNOWLEDGEMENTS SET OUT AT THE FOOT OF THE ENCLOSED DUPLICATE HEREOF AND BY
RETURNING THE SAME TO FAUNUS GROUP INTERNATIONAL, INC, 80 BROAD STREET,
22ND FLOOR, NEW YORK, NEW YORK 10004 MARKED FOR THE ATTENTION OF
[                      ]

 

Signed

 

 

 

 

 

 

 

 

 

 

 

for and on behalf of

 

 

Corgenix UK Limited

 

 

 

32

--------------------------------------------------------------------------------


 

[on copy]

 

Acknowledgement

 

To:          Corgenix UK Limited

40 Commerce Road

Lynchwood

Peterborough PE2 6LR

 

To:          Faunus Group International, Inc

80 Broad Street

22nd Floor

New York

NY 1005

 

For the attention of

 

We,                                                   hereby acknowledge receipt
of a notice of assignment from Corgenix UK Limited, of which the attached is a
copy (the “Notice of Assignment”) and confirm the matters set out in paragraphs
(1) to (9) of the Notice of Assignment.

 

For and on behalf of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

33

--------------------------------------------------------------------------------


 

Schedule 6

 


PLANT, MACHINERY & EQUIPMENT

 

 


PLEASE SEE THE ATTACHED LIST

 

34

--------------------------------------------------------------------------------


 

Execution Copy

 


EXECUTION PAGE

 

Chargor

 

SIGNED as a DEED by

)

 

 

CORGENIX UK LIMITED

)

 

 

acting by:

)

 

 

 

 

 

 

 

 

 

 

 

Director

 

 

 

 

 

Director/Secretary

 

 

Chargee

 

SIGNED as a DEED by

)

 

 

FAUNUS GROUP INTERNATIONAL, INC.

)

 

 

acting by:

)

 

 

 

 

 

 

 

 

 

 

 

President

 

 

 

 

 

Vice-President/Secretary

 

 

--------------------------------------------------------------------------------

 